

EXHIBIT 10.104


CONFIDENTIAL TREATMENT:


MICRON TECHNOLOGY, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. MICRON
TECHNOLOGY, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.















--------------------------------------------------------------------------------





2012 MASTER AGREEMENT
BY AND AMONG

INTEL CORPORATION,
INTEL TECHNOLOGY ASIA PTE LTD,
MICRON TECHNOLOGY, INC.,
MICRON SEMICONDUCTOR ASIA PTE. LTD.,
IM FLASH TECHNOLOGIES, LLC
AND
IM FLASH SINGAPORE, LLP
FEBRUARY 27, 2012



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


ARTICLE 1 .
 
DEFINITIONS
1


 
1.1
Definitions
1


ARTICLE 2 .
 
CONTRACTS AND DISTRIBUTIONS
2


 
2.1
Pre-Existing Concluded Contracts Between Certain Parties
2


 
2.2
Pre-Existing Contracts to be Terminated by Certain Parties
2


 
2.3
Pre-Existing Contracts Continuing Between Certain Parties
2


 
2.4
Contemporaneously Executed Contracts Between the Parties
2


 
2.5
Amended Contracts Between Certain Parties
2


 
2.6
Contracts to be Entered into by Certain Parties
2


 
2.7
Asset Transactions to be Entered into by Certain Parties
2


 
2.8
Distributions to IMFT and IMFS Members; Post-Closing IMFS Matters
3


 
2.9
Member Approvals and Authorizations
6


ARTICLE 3 .
 
REPRESENTATIONS AND WARRANTIES
7


 
3.1
Intel Representations
7


 
3.2
Intel Singapore Representations
8


 
3.3
Micron Representations
9


 
3.4
Micron Singapore Representations
10


 
3.5
IMFT Representations
12


 
3.6
IMFS Representations
13


ARTICLE 4 .
 
COVENANTS
14


 
4.1
Reasonable Efforts
14


 
4.2
Governmental Filings
14


 
4.3
Further Assurances
15


 
4.4
Confidentiality
15


 
4.5
Public Announcements
15


 
4.6
Legally Compelled Disclosures
15


 
4.7
Continuity and Maintenance of Operations
16


 
4.8
Certain Deliveries and Notices
16


 
4.9
Damage to MTV Premises
16


 
4.10
Physical Counts
17


 
4.11
Fixed Asset Reconciliation
19


 
4.12
Failure to Obtain ****
20


 
4.13
****
21


ARTICLE 5.
 
CLOSING
21


 
5.1
Closing
21


 
5.2
Conditions to the Obligations of the Parties
21


 
5.3
Closing Deliverables
23


ARTICLE 6.
 
INDEMNIFICATION
24






--------------------------------------------------------------------------------



 
6.1
Survival
24


 
6.2
Indemnification
24


 
6.3
Procedures
26


 
6.4
Specific Performance
27


 
6.5
Treatment of Indemnification Payments; Insurance Recoveries
27


 
6.6
Certain Additional Procedures
28


 
6.7
Remedies
28


ARTICLE 7.
 
TERMINATION; ALTERNATIVE TRANSACTION
28


 
7.1
Termination
28


 
7.2
Alternative Transaction.
29


ARTICLE 8.
 
MISCELLANEOUS
30


 
8.1
Limitation of Liability
30


 
8.2
Exclusions and Mitigation
30


 
8.3
Notices
30


 
8.4
Waiver
32


 
8.5
Assignment
32


 
8.6
Third Party Rights
32


 
8.7
Choice of Law
32


 
8.8
Jurisdiction and Venue; Waiver of Jury Trial
32


 
8.9
Dispute Resolution
33


 
8.10
Headings
34


 
8.11
Entire Agreement
34


 
8.12
Severability
34


 
8.13
Counterparts
35


 
8.14
Expenses
35


 
8.15
Certain Interpretive Matters
35







Appendix A        Definitions





--------------------------------------------------------------------------------



2012 MASTER AGREEMENT
This 2012 MASTER AGREEMENT (together with Appendix A hereto, this “Agreement”)
is made and entered into as of this 27th day of February, 2012, by and among
Intel Corporation, a Delaware corporation (“Intel”), Intel Technology Asia Pte
Ltd, a private limited company organized under the laws of Singapore (“Intel
Singapore” and, together with Intel, the “Intel Parties”), Micron Technology,
Inc., a Delaware corporation (“Micron”), Micron Semiconductor Asia Pte. Ltd., a
private limited company organized under the laws of Singapore (“Micron
Singapore” and, together with Micron, the “Micron Parties”), IM Flash
Technologies, LLC, a Delaware limited liability company (“IMFT”), and IM Flash
Singapore, LLP, a limited liability partnership organized under the laws of
Singapore (“IMFS”). Each of Intel, Intel Singapore, Micron, Micron Singapore,
IMFT and IMFS may be referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
A.Micron and Intel are parties to that certain Amended and Restated Limited
Liability Company Operating Agreement of IMFT, dated February 27, 2007 (the
“IMFT Agreement”).
B.Micron Singapore, a wholly owned subsidiary of Micron, and Intel Singapore, a
wholly owned subsidiary of Intel, are parties to that certain Limited Liability
Partnership Agreement of IMFS, dated February 27, 2007 (the “IMFS Agreement”).
C.The Parties desire to enter into certain agreements regarding the joint
development and potential manufacture of Designated Technology Devices.
D.The Parties desire to modify and enter into certain new Joint Venture
Documents (as hereinafter defined) and to terminate certain Joint Venture
Documents.
E.The Parties desire to implement transactions involving certain of the assets
of IMFT and the business of IMFS by entering into the Asset Transaction
Agreements (as hereinafter defined), and consummating the transactions
contemplated thereby.
F.Micron desires to borrow, and Intel desires to lend, certain amounts, subject
to the terms and conditions of a promissory note to be issued concurrently with
the consummation of the transactions contemplated hereby.
NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained in this Agreement as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties to this Agreement hereby agree as follows:
ARTICLE 1.
DEFINITIONS
1.1    Definitions. Capitalized terms used in this Agreement shall have the
respective meanings ascribed to such terms in Appendix A to this Agreement.







--------------------------------------------------------------------------------



ARTICLE 2.
CONTRACTS AND DISTRIBUTIONS
2.1    Pre-Existing Concluded Contracts Between Certain Parties. Prior to the
date of this Agreement, certain of the Parties have entered into various
agreements, as listed on Schedule 2.1 of the 2012 Master Agreement Disclosure
Letter (the “Concluded Agreements”), that have expired or terminated in
accordance with their terms and that the Parties acknowledge and agree are of no
further force or effect.
2.2    Pre-Existing Contracts to be Terminated by Certain Parties. Prior to the
date of this Agreement, certain of the Parties have entered into various
agreements, as listed on Schedule 2.2 of the 2012 Master Agreement Disclosure
Letter, that the applicable Parties shall terminate at the Closing in accordance
with the Termination Agreements listed in such schedule (the “Termination
Agreements”).
2.3    Pre-Existing Contracts Continuing Between Certain Parties. Prior to the
date of this Agreement, certain of the Parties have entered into various
agreements, as listed on Schedule 2.3 of the 2012 Master Agreement Disclosure
Letter (the “Continuing Agreements”), that remain in full force and effect.
2.4    Contemporaneously Executed Contracts Between the Parties. On the date of
this Agreement, the Parties have entered into the agreements listed on
Schedule 2.4 of the 2012 Master Agreement Disclosure Letter (the
“Contemporaneously Executed Agreements”).
2.5    Amended Contracts Between Certain Parties. At the Closing, the applicable
Parties shall enter into the amendments to the agreements listed on Schedule 2.5
of the 2012 Master Agreement Disclosure Letter (the “Closing Date Amendments”),
which shall amend certain agreements into which certain Parties have previously
entered (as so amended, the “Amended Agreements”).
2.6    Contracts to be Entered into by Certain Parties. At the Closing, the
applicable Parties shall enter into the agreements listed on Schedule 2.6 of the
2012 Master Agreement Disclosure Letter (the “New Agreements”).
2.7    Asset Transactions to be Entered into by Certain Parties.
(A)    On the date of this Agreement, the applicable Parties shall enter into
that certain IMFS BSA to implement Micron Singapore’s purchase of the business
of IMFS relating to the manufacture of NAND Flash Memory Products (as defined in
the IMFS Agreement).
(B)    IMFT shall prepare in good faith and deliver to Micron three Business
Days prior to the Closing a statement setting forth a good faith estimate of the
MTV Net Book Value (as defined in the MTV APSA) as of the Closing.
(C)    At the Closing, the applicable Parties shall enter into the MTV APSA and
each of the other Asset Transaction Agreements listed on Schedule 2.7(C) of the
2012 Master Agreement Disclosure Letter that were not executed on the date of
this Agreement.



2

--------------------------------------------------------------------------------



2.8    Distributions to IMFT and IMFS Members; Post-Closing IMFS Matters.
(A)    Distributions. On the Closing Date, immediately after the Closing and as
a condition subsequent thereto:
(1)    Notwithstanding the provisions of Section 5.1 of the IMFT Agreement, IMFT
shall distribute by wire transfer to each of Micron and Intel an amount equal to
each such Party’s pro rata portion of the Estimated Purchase Price (as defined
in the MTV APSA), based upon their respective Sharing Interests in IMFT at the
Closing. As required under Section 7.4(A)(6) of the IMFT Agreement, Micron and
Intel hereby unanimously agree to such distributions by IMFT to Intel and
Micron.
(2)    Notwithstanding the provisions of Section 5.1 of the IMFS Agreement, IMFS
shall distribute (a) by wire transfer to Intel Singapore cash in the amount (the
“Intel Singapore Distribution”) of (i) $465,702,000, which amount is equal to
Intel Singapore’s cumulative net investment in IMFS as agreed by the Parties as
of the date of this Agreement, plus (ii) any Capital Contributions (as defined
in the IMFS Agreement) made by Intel Singapore after the execution of this
Agreement but prior to the Closing, less (iii) any distributions to Intel
Singapore pursuant to Section 5.1 of the IMFS Agreement after the execution of
this Agreement but prior to the Closing, and (b) to Micron Singapore all of the
assets of IMFS other than the Intel Singapore Distribution. Micron Singapore
shall cause the cash balance of IMFS on the Closing Date after receipt of the
MSA Cash Purchase Price (as defined in the IMFS BSA) to be sufficient to make
the distribution contemplated by Section 2.8(A)(2)(a). As required under
Section 7.4(A)(6) of the IMFS Agreement, Micron Singapore and Intel Singapore
hereby unanimously agree to such distributions by IMFS to Intel Singapore and
Micron Singapore.
(3)    Micron, Micron Singapore, Intel and Intel Singapore shall cause their
respective representatives on the Board of Managers of each of IMFT and IMFS to
approve the distributions contemplated in Sections 2.8(A) and 2.8(B) prior to
the Closing Date.
(4)    After the execution of this Agreement and until the earlier of (i) the
termination of this Agreement and (ii) the Closing, IMFS shall not make any
distributions to its Members, and Micron Singapore and Intel Singapore shall
cause their respective representatives on the Board of Managers of IMFS not to
permit IMFS to make any distributions other than pursuant to Section 2.8(A)(2).
(B)    Contributions and Distributions in Respect of Post-Closing Adjustment
Payments.
(1)    If the MTV APSA Post-Closing Adjustment is a negative number and IMFT
must pay the absolute value thereof to Micron pursuant to the MTV APSA, Micron
and Intel shall contribute their pro rata portion of the Post-Closing Adjustment
amount to IMFT, within two Business Days of its final determination, in
accordance with their respective Sharing Interests in IMFT at the Closing.
(2)    If the MTV APSA Post-Closing Adjustment is a positive number and Micron
must pay the amount thereof to IMFT, IMFT shall distribute the Post-Closing
Adjustment amount to Micron and Intel, within two Business Days of its final
determination, on a pro rata basis in accordance with their respective Sharing
Interests in IMFT at the Closing.

3

--------------------------------------------------------------------------------



(C)    Resignation. On the Closing Date, immediately after the distribution from
IMFS to Intel Singapore pursuant to Section 2.8(A)(2), and as a condition
subsequent to the Closing, Intel Singapore shall resign as a partner of IMFS,
and Micron Singapore hereby agrees to such resignation.
(D)    Release.
(1)    From and after the Closing and notwithstanding the provisions of
Section 11(3) of the Limited Liability Partnerships Act, Chapter 163A of
Singapore, except as expressly set forth in this Agreement and the IMFS BSA,
Intel Singapore will not have any interest in, or right or claim to any
distributions or other payments by IMFS of any allocation or share of the assets
or profits of IMFS, or any benefit pursuant to the IMFS Agreement and all other
agreements relating to IMFS that do not expressly survive the Closing.
(2)    From and after the Closing, (a) except for any obligations, liabilities
or Claims set forth in or arising with respect to any of this Agreement, the
Joint Venture Documents or the Asset Transaction Agreements, (b) except to the
extent that any of this Agreement, the Joint Venture Documents or the Asset
Transaction Agreements expressly provides that any specific obligations,
liabilities or other Claims survive the Closing and (c) except as set forth on
Schedule 2.8(D)(2)(c) of the 2012 Master Agreement Disclosure Letter, each of
Intel Singapore, Micron Singapore and IMFS, for themselves and for their past
and present stockholders, partners, directors, officers, employees, agents and
other representatives, hereby releases and forever discharges the other Parties
and their past and present stockholders, partners, directors, officers,
employees, agents and other representatives from any and all Claims of any kind
or manner whatsoever, known or unknown, arising out of, relating to or with
respect to the IMFS Premises, the IMFS Business, the IMFS Agreement or any other
agreements relating to IMFS or the MSA Purchased Assets, including any Claims
relating to any Environmental Law or any violations thereof or arising from or
relating to a release of any Hazardous Substance and any Claims relating to or
arising from the agreements and matters set forth on Schedule 2.8(D)(2)(d) of
the 2012 Master Agreement Disclosure Letter.
(3)    From and after the Closing, (a) except for any obligations, liabilities
or Claims set forth in or arising with respect to any of this Agreement, the
Joint Venture Documents or the Asset Transaction Agreements, (b) except to the
extent that any of this Agreement, the Joint Venture Documents or the Asset
Transaction Agreements expressly provides that any specific obligations,
liabilities or other Claims thereunder survive the Closing and (c) except as set
forth on Schedule 2.8(D)(3)(c) of the 2012 Master Agreement Disclosure Letter,
each of Intel, Micron and IMFT, for themselves and for their past and present
stockholders, partners, directors, officers, employees, agents and other
representatives, hereby releases and forever discharges each other Party and
their past and present stockholders, partners, directors, officers, employees,
agents and other representatives from any and all Claims of any kind or manner
whatsoever, known or unknown, arising out of, relating to or with respect to the
MTV Fab Operations, the MTV Leased Premises, the MTV Lease Agreement or the
Micron Purchased Assets, including any Claims relating to any Environmental Law
or any violations thereof or arising from or relating to a release of any
Hazardous Substance and any Claims relating to or arising from the agreements
and matters set forth on Schedule 2.8(D)(3)(d) of the 2012 Master Agreement
Disclosure Letter.

4

--------------------------------------------------------------------------------



(4)    Each of IMFS, IMFT, the Micron Parties and the Intel Parties understands
and agrees that the consideration recited in this Agreement and the Asset
Transaction Agreements are the only consideration for the foregoing releases,
and that no representations, promises or inducements have been made by or on
behalf of any other Party except as may appear in this Agreement and the Asset
Transaction Agreements.
(5)    Each of IMFS, IMFT, the Micron Parties and the Intel Parties represents
and warrants to the other Parties that (a) it at all times has been, as of the
date of this Agreement is, and as of the Closing Date will be, the sole owner of
any and all Claims of such Party as described in Section 2.8(D)(1), (D)(2) and
(D)(3), as applicable, (b) it has not at any time assigned or attempted to
assign any Claim of such Party as described in Sections 2.8(D)(1), (D)(2) and
(D)(3), as applicable, and (c) it knows of no person or entity other than itself
having or asserting that it has any Claim of such Party as described in
Sections 2.8(D)(1), (D)(2) and (D)(3), as applicable.
(E)    IMFS U.S. Tax Matters.
(1)    Each of the Intel Parties, the Micron Parties and IMFS agrees for U.S.
federal income Tax purposes to treat the sale of IMFS’s business contemplated by
the IMFS BSA and the distribution of a portion of the proceeds thereof to Intel
Singapore as contemplated by Section 2.8(A)(2) hereof as (a) from the standpoint
of ****, a sale of the **** of **** by reason of ****, (b) from the standpoint
of ****, a purchase by **** of the assets of **** attributable to ****’s
interest in **** and the receipt by **** of a **** of the **** of ****
attributable to ****’s interest in ****, and (c) from the standpoint of ****,
**** and ****, a termination of **** pursuant to **** (and any similar provision
of state and/or local income Tax law) on the Closing Date.
(2)    Consistent with paragraph (1) above, the tax year of IMFS, as determined
for U.S. federal income tax purposes, will end on the Closing Date.
(3)    The provisions of Section 10.6 of the IMFS Agreement (as in effect
immediately prior to the Closing) shall continue to apply with respect to any
taxable period during which Intel Singapore is treated as a partner of IMFS for
Singapore income Tax purposes or could otherwise suffer adverse Tax consequences
as a result of a Tax return filed with respect to such period, as if Intel
Singapore continued as a Member of IMFS indefinitely following the Closing.
(4)    United States federal income tax returns of IMFS filed after the Closing
for any taxable period during which Intel Singapore is treated as a partner of
IMFS for U.S. federal income Tax purposes or could otherwise suffer adverse Tax
consequences as a result of a Tax return filed with respect to such period shall
be prepared and filed in accordance with the principles of Section 10.6(B) of
the IMFS Agreement (as in effect immediately prior to the Closing) as if Intel
Singapore continued as a Member of IMFS indefinitely following the Closing.
(5)    The provisions of Section 10.7 of the IMFS Agreement (as in effect
immediately prior to the Closing) shall apply with respect to any administrative
or judicial

5

--------------------------------------------------------------------------------



proceeding related to an adjustment or proposed adjustment related to any Tax
return of IMFS for any taxable period during which Intel Singapore is treated as
a partner of IMFS for income Tax purposes under applicable law or could
otherwise suffer adverse Tax consequences as a result of the settlement of any
such proceeding, as if Intel Singapore continued as a Member of IMFS
indefinitely following the Closing.
(6)    Following the Closing, IMFS will promptly upon request provide to the
Intel Parties such information requested by the Intel Parties with respect to
the preparation or filing of any Tax return, payment of any Tax, preparation for
any Tax audit or other Tax proceeding, in each case with respect to Intel
Singapore’s former status as a Member of IMFS.
2.9    Member Approvals and Authorizations.
(A)    Intel and Micron, as Members of IMFT, hereby approve and authorize in all
respects the Joint Venture Documents, the Asset Transaction Agreements, the
distributions contemplated by this Agreement and the transactions contemplated
hereby and thereby. Intel and Micron, as Members of IMFT, hereby authorize,
empower and direct the Board of Managers and officers of IMFT to execute and
deliver, in the name and on behalf of IMFT, the Joint Venture Documents, Asset
Transaction Agreements and any ancillary documents, agreements or certificates
contemplated thereby and related thereto to which IMFT is a party, including
those documents and instruments attached as exhibits thereto, with such changes
or modifications thereto as may be approved by the Board of Managers, such
approval to be conclusively evidenced by the execution of any such document or
agreement. Furthermore, Intel and Micron, as Members of IMFT, hereby authorize
the Board of Managers to take such action on behalf of IMFT as it may deem
necessary, advisable or proper in order to carry out and perform the obligations
of IMFT under the Joint Venture Documents, Asset Transaction Agreements and any
other agreements and documents executed and delivered by IMFT pursuant to or in
connection with such documents and agreements, including those documents and
instruments attached as exhibits thereto. Notwithstanding the foregoing, with
respect to any transaction with IMFT relating to an Interested Member (as
defined in the IMFT Agreement), any approvals relating to such transaction or
related documents shall be subject to the approval of the Independent Member (as
defined in the IMFT Agreement) pursuant to the IMFT Agreement.
(B)    Intel Singapore and Micron Singapore, as Members of IMFS, hereby approve
and authorize in all respects the Joint Venture Documents, the Asset Transaction
Agreements, the distributions contemplated by this Agreement and the
transactions contemplated hereby and thereby. Intel Singapore and Micron
Singapore, as Members of IMFS, hereby authorize, empower and direct the Board of
Managers and officers of IMFS to execute and deliver, in the name and on behalf
of IMFS, the Joint Venture Documents, Asset Transaction Agreements and any
ancillary documents, agreements or certificates contemplated thereby and related
thereto to which IMFS is a party, including those documents and instruments
attached as exhibits thereto, with such changes or modifications thereto as may
be approved by the Board of Managers, such approval to be conclusively evidenced
by the execution of any such document or agreement. Furthermore, each of Intel
Singapore and Micron Singapore, as Members of IMFS, hereby authorize the Board
of Managers to take such action on behalf of IMFS as it may deem necessary,
advisable or proper in order to carry out and perform the obligations of IMFS
under the Joint Venture Documents, Asset

6

--------------------------------------------------------------------------------



Transaction Agreements and any other agreements and documents executed and
delivered by IMFS pursuant to or in connection with such documents and
agreements, including those documents and instruments attached as exhibits
thereto. Notwithstanding the foregoing, with respect to any transaction with
IMFS relating to an Interested Member (as defined in the IMFS Agreement), any
approvals relating to such transaction or related documents shall be subject to
the approval of the Independent Member (as defined in the IMFS Agreement)
pursuant to the IMFS Agreement.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
3.1    Intel Representations. Intel represents and warrants to the other Parties
as follows:
(A)    Corporate Existence and Power. Intel is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Intel has the requisite corporate power and authority to carry on its business
as now conducted. Intel is duly qualified to do business and is in good standing
in each jurisdiction in which such qualification is required, except where the
failure to be so qualified or in good standing would not be reasonably expected
to have a Material Adverse Effect.
(B)    Authorization; Enforceability. Intel has the requisite corporate power
and authority to enter into this Agreement and the Joint Venture Documents to
which it is a party and to perform its obligations hereunder and thereunder. The
execution and delivery by Intel of this Agreement and the Joint Venture
Documents to which it is a party and the performance by Intel of its obligations
contemplated hereby and thereby have been duly authorized by Intel and do not
violate the terms of the certificate of incorporation or bylaws of Intel. This
Agreement has been, and as of the Closing the Joint Venture Documents to which
Intel is a party will have been, duly executed and delivered by Intel, and this
Agreement constitutes, and as of the Closing each of the Joint Venture Documents
to which Intel is a party will constitute, the valid and binding agreement of
Intel, enforceable against Intel in accordance with their respective terms,
except to the extent that their enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally.
(C)    Governmental Authorization. Except as disclosed in Schedule 3.1(C) of the
2012 Master Agreement Disclosure Letter, the execution, delivery and performance
by Intel of this Agreement and the Joint Venture Documents to which it is a
party will not require any action by or in respect of, or filing with, any
Governmental Entity.
(D)    Non-Contravention; Consents. Except as disclosed in Schedule 3.1(D) of
the 2012 Master Agreement Disclosure Letter, the execution, delivery and
performance by Intel of this Agreement and the Joint Venture Documents to which
it is a party do not and will not (1) violate, in any material respect, any
Applicable Law or Order, (2) require any filing with, or permit, consent or
approval of, or the giving of any notice to (including under any right of first
refusal or similar provision), any Person (including filings, consents or
approvals required under any licenses or leases to which Intel or any of its
subsidiaries is a party), (3) result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, cancellation or acceleration of
any charter document of or any right or

7

--------------------------------------------------------------------------------



obligation of Intel or any of its subsidiaries or to a loss of any benefit to
which Intel or any of its subsidiaries is entitled under, any agreement or other
instrument binding upon Intel or any of its subsidiaries, or (4) result in the
creation or imposition of any Lien on any asset of Intel or any of its
subsidiaries that, in the case of clauses (3) or (4), would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(E)    Litigation. Except as disclosed in Schedule 3.1(E) of the 2012 Master
Agreement Disclosure Letter or as previously disclosed in Intel’s public filings
pursuant to the Exchange Act, there is no action, suit, arbitration or
administrative or other proceeding or investigation pending or, to Intel’s
knowledge, threatened, against or affecting Intel or its subsidiaries or any of
their respective properties that, if determined or resolved adversely to Intel
or its subsidiaries, would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
(F)    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of Intel.
3.2    Intel Singapore Representations. Intel Singapore represents and warrants
to the other Parties as follows:
(A)    Corporate Existence and Power. Intel Singapore is a private limited
company duly incorporated and validly existing under the laws of Singapore.
Intel Singapore has the requisite corporate power and authority to carry on its
business as now conducted. Intel Singapore is duly qualified to do business in
each jurisdiction in which such qualification is required, except where the
failure to be so qualified would not be reasonably expected to have a Material
Adverse Effect.
(B)    Authorization; Enforceability. Intel Singapore has the requisite
corporate power and authority to enter into this Agreement and the Joint Venture
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The execution and delivery by Intel Singapore of this Agreement and
the Joint Venture Documents to which it is a party and the performance by Intel
Singapore of its obligations contemplated hereby and thereby have been duly
authorized by Intel Singapore and do not violate the terms of the memorandum and
articles of association of Intel Singapore. This Agreement has been, and as of
the Closing the Joint Venture Documents to which Intel Singapore is a party will
have been, duly executed and delivered by Intel Singapore, and this Agreement
constitutes, and as of the Closing each of the Joint Venture Documents to which
Intel Singapore is a party will constitute, the valid and binding agreement of
Intel Singapore, enforceable against Intel Singapore in accordance with their
respective terms, except to the extent that their enforceability may be subject
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally.
(C)    Governmental Authorization. Except as disclosed in Schedule 3.2(C) of the
2012 Master Agreement Disclosure Letter, the execution, delivery and performance
by Intel Singapore

8

--------------------------------------------------------------------------------



of this Agreement and the Joint Venture Documents to which it is a party will
not require any action by or in respect of, or filing with, any Governmental
Entity.
(D)    Non-Contravention; Consents. Except as disclosed in Schedule 3.2(D) of
the 2012 Master Agreement Disclosure Letter, the execution, delivery and
performance by Intel Singapore of this Agreement and the Joint Venture Documents
to which it is a party do not and will not (1) violate, in any material respect,
any Applicable Law or Order, (2) require any filing with, or permit, consent or
approval of, or the giving of any notice to (including under any right of first
refusal or similar provision), any Person (including filings, consents or
approvals required under any licenses or leases to which Intel Singapore is a
party), (3) result in a violation or breach of, conflict with, constitute (with
or without due notice or lapse of time or both) a default under, or give rise to
any right of termination, cancellation or acceleration of any charter document
of or any right or obligation of Intel Singapore or to a loss of any benefit to
which Intel Singapore is entitled under, any agreement or other instrument
binding upon Intel Singapore, or (4) result in the creation or imposition of any
Lien on any asset of Intel Singapore that, in the case of clauses (3) or (4),
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(E)    Litigation. Except as disclosed in Schedule 3.2(E) of the 2012 Master
Agreement Disclosure Letter, there is no action, suit, arbitration or
administrative or other proceeding or investigation pending or, to Intel
Singapore’s knowledge, threatened, against or affecting Intel Singapore or any
of its properties that, if determined or resolved adversely to Intel Singapore,
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(F)    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of Intel Singapore.
3.3    Micron Representations. Micron represents and warrants to the other
Parties as follows:
(A)    Corporate Existence and Power. Micron is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Micron has the requisite corporate power and authority to carry on its business
as now conducted. Micron is duly qualified to do business and is in good
standing in each jurisdiction in which such qualification is required, except
where the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect.
(B)    Authorization; Enforceability. Micron has the requisite corporate power
and authority to enter into this Agreement and the Joint Venture Documents to
which it is a party and to perform its obligations hereunder and thereunder. The
execution and delivery by Micron of this Agreement and the Joint Venture
Documents to which it is a party and the performance by Micron of its
obligations contemplated hereby and thereby have been duly authorized by Micron
and do not violate the terms of the certificate of incorporation or bylaws of
Micron. This Agreement has been, and as of the Closing the Joint Venture
Documents to which Micron is a party will have been, duly executed and delivered
by Micron, and this Agreement constitutes, and as of the Closing each of the
Joint Venture Documents to which Micron is a party will constitute, the valid
and binding

9

--------------------------------------------------------------------------------



agreement of Micron, enforceable against Micron in accordance with their
respective terms, except to the extent that their enforceability may be subject
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally.
(C)    Governmental Authorization. Except as disclosed in Schedule 3.3(C) of the
2012 Master Agreement Disclosure Letter, the execution, delivery and performance
by Micron of this Agreement and the Joint Venture Documents to which it is a
party will not require any action by or in respect of, or filing with, any
Governmental Entity.
(D)    Non-Contravention; Consents. Except as disclosed in Schedule 3.3(D) of
the 2012 Master Agreement Disclosure Letter, the execution, delivery and
performance by Micron of this Agreement and the Joint Venture Documents to which
it is a party do not and will not (1) violate, in any material respect, any
Applicable Law or Order, (2) require any filing with, or permit, consent or
approval of, or the giving of any notice to (including under any right of first
refusal or similar provision), any Person (including filings, consents or
approvals required under any licenses or leases to which Micron or any of its
subsidiaries is a party), (3) result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, cancellation or acceleration of
any charter document of or any right or obligation of Micron or any of its
subsidiaries or to a loss of any benefit to which Micron or any of its
subsidiaries is entitled under, any agreement or other instrument binding upon
Micron or any of its subsidiaries, or (4) result in the creation or imposition
of any Lien on any asset of Micron or any of its subsidiaries that, in the case
of clauses (3) or (4) would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
(E)    Litigation. Except as disclosed in Schedule 3.3(E) of the 2012 Master
Agreement Disclosure Letter or as previously disclosed in Micron’s public
filings pursuant to the Exchange Act, there is no action, suit, arbitration or
administrative or other proceeding or investigation pending or, to Micron’s
knowledge, threatened, against or affecting Micron or its subsidiaries or any of
their respective properties that, if determined or resolved adversely to Micron
or its subsidiaries, would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
(F)    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of Micron.


3.4    Micron Singapore Representations. Micron Singapore represents and
warrants to the other Parties as follows:
(A)    Corporate Existence and Power. Micron Singapore is a private limited
company duly incorporated and validly existing under the laws of Singapore.
Micron Singapore has the requisite corporate power and authority to carry on its
business as now conducted. Micron Singapore

10

--------------------------------------------------------------------------------



is duly qualified to do business in each jurisdiction in which such
qualification is required, except where the failure to be so qualified would not
be reasonably expected to have a Material Adverse Effect.
(B)    Authorization; Enforceability. Micron Singapore has the requisite
corporate power and authority to enter into this Agreement and the Joint Venture
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The execution and delivery by Micron Singapore of this Agreement and
the Joint Venture Documents to which it is a party and the performance by Micron
Singapore of its obligations contemplated hereby and thereby have been duly
authorized by Micron Singapore and do not violate the terms of the memorandum
and articles of association of Micron Singapore. This Agreement has been, and as
of the Closing the Joint Venture Documents to which Micron Singapore is a party
will have been, duly executed and delivered by Micron Singapore, and this
Agreement constitutes, and as of the Closing each of the Joint Venture Documents
to which Micron Singapore is a party will constitute, the valid and binding
agreement of Micron Singapore, enforceable against Micron Singapore in
accordance with their respective terms, except to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally.
(C)    Governmental Authorization. Except as disclosed in Schedule 3.4(C) of the
2012 Master Agreement Disclosure Letter, the execution, delivery and performance
by Micron Singapore of this Agreement and the Joint Venture Documents to which
it is a party will not require any action by or in respect of, or filing with,
any Governmental Entity.
(D)    Non-Contravention; Consents. Except as disclosed in Schedule 3.4(D) of
the 2012 Master Agreement Disclosure Letter, the execution, delivery and
performance by Micron Singapore of this Agreement and the Joint Venture
Documents to which it is a party do not and will not (1) violate, in any
material respect, any Applicable Law or Order, (2) require any filing with, or
permit, consent or approval of, or the giving of any notice to (including under
any right of first refusal or similar provision), any Person (including filings,
consents or approvals required under any licenses or leases to which Micron
Singapore is a party), (3) result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, cancellation or acceleration of
any charter document of or any right or obligation of Micron Singapore or to a
loss of any benefit to which Micron Singapore is entitled under, any agreement
or other instrument binding upon Micron Singapore, or (4) result in the creation
or imposition of any Lien on any asset of Micron Singapore that, in the case of
clauses (3) or (4), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(E)    Litigation. Except as disclosed in Schedule 3.4(E) of the 2012 Master
Agreement Disclosure Letter, there is no action, suit, arbitration or
administrative or other proceeding or investigation pending or, to Micron
Singapore’s knowledge, threatened, against or affecting Micron Singapore or any
of its properties that, if determined or resolved adversely to Micron Singapore,
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

11

--------------------------------------------------------------------------------



(F)    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of Micron Singapore.
3.5    IMFT Representations. IMFT represents and warrants to the other Parties
as follows:
(A)    Legal Existence and Power. IMFT is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. IMFT has the requisite legal power and authority to carry on its
business as now conducted. IMFT is duly qualified to do business and is in good
standing in each jurisdiction in which such qualification is required, except
where the failure to be so qualified or in good standing would not be reasonably
expected to have a Material Adverse Effect.
(B)    Authorization; Enforceability. IMFT has the requisite legal power and
authority to enter into this Agreement and the Joint Venture Documents to which
it is a party and to perform its obligations hereunder and thereunder. The
execution and delivery by IMFT of this Agreement and the Joint Venture Documents
to which it is a party and the performance by IMFT of its obligations
contemplated hereby and thereby have been duly authorized by IMFT and do not
violate the terms of the certificate of formation of IMFT or the IMFT Agreement.
This Agreement has been, and as of the Closing the Joint Venture Documents to
which IMFT is a party will have been, duly executed and delivered by IMFT, and
this Agreement constitutes, and as of the Closing each of the Joint Venture
Documents to which IMFT is a party will constitute, the valid and binding
agreement of IMFT, enforceable against IMFT in accordance with their respective
terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally.
(C)    Governmental Authorization. Except as disclosed in Schedule 3.5(C) of the
2012 Master Agreement Disclosure Letter, the execution, delivery and performance
by IMFT of this Agreement and the Joint Venture Documents to which it is a party
will not require any action by or in respect of, or filing with, any
Governmental Entity.
(D)    Non-Contravention; Consents. Except as disclosed in Schedule 3.5(D) of
the 2012 Master Agreement Disclosure Letter, the execution, delivery and
performance by IMFT of this Agreement and the Joint Venture Documents to which
it is a party do not and will not (1) violate, in any material respect, any
Applicable Law or Order, (2) require any filing with, or permit, consent or
approval of, or the giving of any notice to (including under any right of first
refusal or similar provision), any Person (including filings, consents or
approvals required under any licenses or leases to which Micron Singapore is a
party), (3) result in a violation or breach of, conflict with, constitute (with
or without due notice or lapse of time or both) a default under, or give rise to
any right of termination, cancellation or acceleration of any charter document
of or any right or obligation of IMFT or to a loss of any benefit to which IMFT
is entitled under, any agreement or other instrument binding upon IMFT or
(4) result in the creation or imposition of any Lien on any asset of IMFT that,
in the case of clauses (3) or (4), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

12

--------------------------------------------------------------------------------



(E)    Litigation. Except as disclosed in Schedule 3.5(E) of the 2012 Master
Agreement Disclosure Letter, there is no action, suit, arbitration or
administrative or other proceeding or investigation pending or, to IMFT’s
knowledge, threatened, against or affecting IMFT or any of its properties that,
if determined or resolved adversely to IMFT, would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(F)    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of IMFT.
3.6    IMFS Representations. IMFS represents and warrants to the other Parties
as follows:
(A)    Legal Existence and Power. IMFS is a limited liability partnership duly
organized and validly existing under the laws of Singapore. IMFS has the
requisite legal power and authority to carry on its business as now conducted.
IMFS is duly qualified to do business in each jurisdiction in which such
qualification is required, except where the failure to be so qualified would not
be reasonably expected to have a Material Adverse Effect.
(B)    Authorization; Enforceability. IMFS has the requisite legal power and
authority to enter into this Agreement and the Joint Venture Documents to which
it is a party and to perform its obligations hereunder and thereunder. The
execution and delivery by IMFS of this Agreement and the Joint Venture Documents
to which it is a party and the performance by IMFS of its obligations
contemplated hereby and thereby have been duly authorized by IMFS and do not
violate the terms of the IMFS Agreement. This Agreement has been, and as of the
Closing the Joint Venture Documents to which IMFS is a party will have been,
duly executed and delivered by IMFS, and this Agreement constitutes, and as of
the Closing each of the Joint Venture Documents to which IMFS is a party will
constitute, the valid and binding agreement of IMFS, enforceable against IMFS in
accordance with their respective terms, except to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally.
(C)    Governmental Authorization. Except as disclosed in Schedule 3.6(C) of the
2012 Master Agreement Disclosure Letter, the execution, delivery and performance
by IMFS of this Agreement and the Joint Venture Documents to which it is a party
will not require any action by or in respect of, or filing with, any
Governmental Entity.
(D)    Non-Contravention; Consents. Except as disclosed in Schedule 3.6(D) of
the 2012 Master Agreement Disclosure Letter, the execution, delivery and
performance by IMFS of this Agreement and the Joint Venture Documents to which
it is a party do not and will not (1) violate, in any material respect, any
Applicable Law or Order, (2) require any filing with, or permit, consent or
approval of, or the giving of any notice to (including under any right of first
refusal or similar provision), any Person (including filings, consents or
approvals required under any licenses or leases to which Micron Singapore is a
party), (3) result in a violation or breach of, conflict with, constitute (with
or without due notice or lapse of time or both) a default under, or give rise to
any right of termination, cancellation or acceleration of any charter document
of or any right or obligation of IMFS or to a loss of any benefit to which IMFS
is entitled under, any agreement or other instrument

13

--------------------------------------------------------------------------------



binding upon IMFS or (4) result in the creation or imposition of any Lien on any
asset of IMFS that, in the case of clauses (3) or (4), would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(E)    Litigation. Except as disclosed in Schedule 3.6(E) of the 2012 Master
Agreement Disclosure Letter, there is no action, suit, arbitration or
administrative or other proceeding or investigation pending or, to IMFS’s
knowledge, threatened, against or affecting IMFS or any of its properties that,
if determined or resolved adversely to IMFS, would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(F)    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of IMFS.
ARTICLE 4.
COVENANTS
4.1    Reasonable Efforts. Each of the Parties will cooperate and use its
reasonable efforts to take, or cause to be taken, all appropriate actions (and
to make, or cause to be made, all filings necessary, proper or advisable under
Applicable Law) to consummate and make effective the transactions contemplated
by this Agreement, the Asset Transaction Agreements and the Joint Venture
Documents, including its reasonable efforts to obtain, as promptly as
practicable, all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Entities and parties to contracts, as
are necessary for the consummation of the transactions contemplated by this
Agreement, the Asset Transaction Agreements and the Joint Venture Documents and
to fulfill the conditions in Article 5 of this Agreement.
4.2    Governmental Filings. Subject to Applicable Laws, prior to the making or
submission of any analysis, appearance, presentation, letter, white paper,
memorandum, brief, argument, opinion or proposal by or on behalf of any Party in
connection with any proceeding, review, inquiry or investigation under or
relating to the HSR Act or any other applicable Competition Law regarding the
transactions contemplated hereby or regarding any of the Joint Venture Documents
or Asset Transaction Agreements or any terms thereof, whether before or after
the Closing Date, the Parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, presentations, letters, white papers, memoranda, briefs,
arguments, opinions or proposals. In this regard but without limitation, each
Party hereto shall promptly inform the other of any material communication
between such Party and the Federal Trade Commission, the Antitrust Division of
the United States Department of Justice, or any other federal, foreign or state
antitrust or competition Governmental Entity regarding the transactions
contemplated by this Agreement or regarding any of the Joint Venture Documents
or Asset Transaction Agreements or any terms thereof. Nothing in the Agreement,
however, shall require or be construed to require any Party hereto, in order to
obtain the consent or successful termination of any proceeding, review, inquiry
or investigation of any such Governmental Entity, to (A) sell or hold separate,
or agree to sell or hold separate, before or after the Closing Date, any assets,
businesses or any interests in any assets or businesses, of such Party or any of
its Affiliates (or to consent to any sale, or agreement to sell, any assets or
businesses,

14

--------------------------------------------------------------------------------



or any interests in any assets or businesses), or any change in or restriction
on the operation by such Party of any assets or businesses, or (B) enter into
any agreement or be bound by any obligation that, in such Party’s good faith
judgment, may have an adverse effect on the benefits to such Party of the
transactions contemplated by this Agreement.
4.3    Further Assurances. From time to time, as and when requested by any other
Party, a Party will execute and deliver, or cause to be executed and delivered,
all such documents and instruments and will take, or cause to be taken, all such
further or other actions, as the Parties may reasonably agree are necessary or
desirable to consummate the transactions contemplated by this Agreement.
4.4    Confidentiality. The Parties shall continue to abide by the terms of the
Amended and Restated Mutual Confidentiality Agreement so long as it remains in
effect. The disclosure and exchange of Confidential Information (as defined in
the CNDA) between Intel and Micron is further subject to the terms of the CNDA.
4.5    Public Announcements. None of the Parties shall issue any press release
or otherwise make any public statements with respect to the transactions
contemplated by this Agreement or any of the Joint Venture Documents or the
Asset Transactions Agreements without the prior written consent of the other
Parties, except as may be reasonably determined by a Party to be required by
Applicable Law, or by the rules and regulations of, or pursuant to any agreement
with, the NASDAQ Stock Market. If any Party reasonably determines, with the
advice of counsel, that it is required by Applicable Law to make any public
statement regarding or otherwise publicly disclose this Agreement, any of the
Joint Venture Documents, any of the Asset Transaction Agreements or any terms
hereof or thereof, it shall, within a reasonable time before making any public
disclosure, consult with the other Parties regarding such disclosure and seek
confidential treatment for such terms or portions of this Agreement or such
other Joint Venture Document or Asset Transaction Agreements as may be
reasonably requested by the other Parties.
4.6    Legally Compelled Disclosures. In the event that a Party is requested or
becomes legally compelled (including pursuant to securities laws and
regulations) to disclose any of the Joint Venture Documents or the Asset
Transaction Agreements where such disclosure would be in contravention of the
provisions of this Agreement, the CNDA or the Amended and Restated Mutual
Confidentiality Agreement, the Party may make such disclosure but subject to the
provisions of this Section 4.6. The Party required to make such disclosure shall
provide the other Parties with prompt written notice of the requirement to make
such disclosure before making such disclosure and will use its reasonable
efforts to reasonably cooperate with the other Parties to seek a protective
order, confidential treatment, or other appropriate remedy with respect to the
disclosure. In such event, the disclosing Party shall furnish for disclosure
only that portion of the information that is legally required to be disclosed
and shall exercise its reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to such information to the extent
reasonably requested by the other Parties and to the maximum extent possible
under Applicable Law. The disclosing Party agrees that it will provide the other
Parties with drafts of any documents or other filings in which it is required to
disclose this Agreement, the other Joint Venture Documents, the Asset
Transaction Agreements or any other confidential information subject to the
terms of this Agreement at least two Business Days prior to the filing or
disclosure thereof for any matter to be filed with the Commission on Form 8-K
and at least five Business Days prior to the filing or disclosure for any

15

--------------------------------------------------------------------------------



other matter required to be filed with the Commission or any other Governmental
Entity, and that it will make any changes to such materials as reasonably
requested by any of the other Parties, as determined by the filing Party, to the
extent permitted by law or any rules and regulations of the Commission or any
other Governmental Entity, as applicable.
4.7    Continuity and Maintenance of Operations.
(A)    From the date of this Agreement until the Closing, each Party agrees to
use reasonable efforts consistent with past practice and policies to
(1) preserve intact in all material respects the present business operations of
IMFT and IMFS, (2) maintain in all material respects the services of such
Party’s employees who render full-time service to IMFT or IMFS as seconded
employees or who are otherwise an integral part of the services provided by such
Party to IMFT or IMFS, (3) preserve in all material respects the relationships
with suppliers, licensors, licensees, and others having material business
relationships with IMFT or IMFS and (4) maintain the same cash management, asset
write-off/write-down and accounting methods, policies, practices, principles,
procedures, exceptions, classifications, assumptions, judgments and valuation
and estimation methodologies that were used in the preparation of the audited
financial statements of IMFT and IMFS at September 1, 2011.
(B)    From the date of this Agreement until the Closing, IMFS and IMFT agree to
use reasonable efforts to manufacture and ship Products in the ordinary course
consistent with past practice and policies.
(C)    From the date of this Agreement until the Closing, any cancellation of
any purchase orders for equipment or other goods or services that were to be
delivered to IMFT or IMFS must be approved by either (1) the Board of Managers
of IMFT or IMFS, respectively, or (2) the co-executive officers of IMFT
appointed by the Intel Parties and the Micron Parties.
4.8    Certain Deliveries and Notices. From the date of this Agreement until the
Closing, each Party shall promptly inform in writing the other Parties of
(A) any event or occurrence that could be reasonably expected to have a Material
Adverse Effect on its ability to perform its or their obligations under any of
the Joint Venture Documents or the Asset Transaction Agreements or in the
reasonable opinion of the Party, the ability of IMFT or IMFS to conduct its
businesses or (B) any breach or any failure to satisfy any condition or covenant
contained herein or in any other Joint Venture Document or Asset Transaction
Agreement, if such breach or failure cannot or will not be cured by such Party
by the Closing.
4.9    Damage to MTV Premises.
(A)    Damage Prior to Closing. If, after the date of this Agreement and prior
to the Closing, the Micron Purchased Assets are damaged in a manner that would
require repairs outside the ordinary course, but that damage does not amount to
Material Damage, (1) IMFT shall at its own cost and expense repair that damage
prior to the Closing to the extent practical, (2) Section 4.9(B) shall apply and
(3) any such repairs shall be taken into account in determining the net book
value of the affected assets for purposes of determining the MTV Net Book Value
(as defined in the MTV APSA). Except

16

--------------------------------------------------------------------------------



as otherwise agreed to in writing by Intel and Micron, to the extent that IMFT
has received or has any rights to receive any insurance proceeds or any recovery
from any third party in respect of such damage, IMFT shall retain such proceeds
and rights for application to such cost and expense of repair.
(B)    Repairs. In carrying out the repairs to the damaged Micron Purchased
Assets as referred to in Section 4.9(A) (such repairs, the “Works”), IMFT will:
(1)    comply with the reasonable directions of Micron;
(2)    carry out the Works in a proper and workmanlike manner to restore the
Micron Purchased Assets as nearly as practicable to the state they were in
before the event of damage; and
(3)    cause as little interruption to the operation of the rest of the premises
within the MTV Leased Premises as is reasonable in the circumstances.
(C)    Material Damage. For the purpose of this Section 4.9, “Material Damage”
means damage to or destruction of the **** or any part thereof such that either
(1) will require the expenditure of more than **** to restore the **** as nearly
as practicable to the condition that the **** were in immediately prior to the
occurrence of such event, or (2) reduce the **** of the **** by at least ****
immediately prior to the occurrence of such event, which **** is reasonably
expected to be incapable of being substantially restored within a period of
****. Except as otherwise agreed to in writing by Intel and Micron, to the
extent that IMFT has received or has any rights to receive any insurance
proceeds or any recovery from any third party in respect of such Material
Damage, IMFT shall retain such proceeds and rights for application to such cost
and expense of repair.
(D)    Release from Obligation to Enter Into MTV APSA. If there is Material
Damage prior to Closing, all of Intel, Micron or IMFT shall be released from the
obligation to enter into the MTV APSA upon written notice from any of Intel,
Micron or IMFT to all other proposed parties to the MTV APSA; provided, however,
that in the case of any Material Damage resulting from a reduction in **** by at
least ****, as contemplated by Section 4.9(C)(2), no such party shall be
entitled to provide such notice, and no such parties shall be so released from
the obligation to enter into the MTV APSA, if such Material Damage is reasonably
expected to be capable of repair by **** and such repair is effected prior to
such date. IMFT will use reasonable efforts to repair such damage as promptly as
practicable, and IMFT will provide Intel and Micron with full access to the ****
to observe and monitor any such repairs.
4.10    Physical Counts.
(A)    Equipment Physical Inspection.
(1)    Prior to the Closing as requested by Intel, Micron and Intel shall cause
IMFT to conduct an inspection at the Fab in Manassas, Virginia (the “MTV Fab”),
to confirm the physical existence of and the proper accounting for a sample of
parent tools chosen by Intel from the fixed asset ledger of IMFT or at the
premises of the MTV Fab. Such sample will be limited to 20 parent tools, each
with a current book value as of the end of the preceding fiscal month in excess
of $100,000, with Intel determining which assets are to be confirmed on a
“book-to-floor” basis and

17

--------------------------------------------------------------------------------



on a “floor-to-book” basis. If the inspection reveals zero discrepancies in this
initial sample of 20 parent tools, no additional physical verification of
equipment will be required. If such inspection reveals fewer than three
discrepancies, none of which exceeds $5,000,000 (in net book value), Micron and
Intel shall cause IMFT to conduct an inspection at the MTV Fab for an additional
sample of parent tools, each with a current book value as of the end of the
preceding fiscal month in excess of $100,000, chosen by Intel from the fixed
asset ledger of IMFT or at the premises of the MTV Fab. Such additional sample
will be limited to 43 parent tools that were not included in the initial sample,
with Intel determining which assets are to be confirmed on a “book-to-floor”
basis and on a “floor-to-book” basis. If there are three or more discrepancies
(whether in the initial sample or when aggregated with the results of the
additional sample) or if any discrepancy exceeds $5,000,000 (in net book value),
then, at Intel’s request, IMFT shall, and Intel and Micron shall cause IMFT to,
conduct an inspection of all parent tools, each with a current book value as of
the end of the preceding fiscal month in excess of $100,000, at the MTV Fab
before the Closing. The Intel Parties and the Micron Parties shall each have the
right to have representatives present during any inspection. Such
representatives shall be provided reasonable access to all such property, plant
and equipment and any other qualifying assets at the MTV Fab on the date any
inspections are conducted.
(2)    Prior to the Closing as requested by Intel, IMFT and Micron shall permit
Intel to conduct an inspection at the Fab in Lehi, Utah (the “Lehi Fab”), to
confirm the physical existence of and the proper accounting for a sample of
parent tools chosen by Intel from the fixed asset ledger of IMFT or at the
premises of the Lehi Fab. Such sample will be limited to 40 parent tools, each
with a current book value as of the end of the preceding fiscal month in excess
of $100,000, with Intel determining which assets are to be confirmed on a
“book-to-floor” basis and on a “floor-to-book” basis. If the inspection reveals
zero discrepancies in this initial sample of 40 parent tools, no additional
physical verification of equipment will be required. If such inspection reveals
fewer than three discrepancies, none of which exceeds $5,000,000 (in net book
value), Intel may conduct an inspection at the Lehi Fab for an additional sample
of parent tools, each with a current book value as of the end of the preceding
fiscal month in excess of $100,000, chosen by Intel from the fixed asset ledger
of IMFT or at the premises of the Lehi Fab. Such additional sample will be
limited to 86 parent tools that were not included in the initial sample, with
Intel determining which assets are to be confirmed on a “book-to-floor” basis
and on a “floor-to-book” basis. If there are three or more discrepancies
(whether in the initial sample or when aggregated with the results of the
additional sample) or if any discrepancy exceeds $5,000,000 of net book value of
equipment, then, Intel may, and IMFT and Micron shall permit Intel to, conduct
an inspection of all parent tools, each with a current book value as of the end
of the preceding fiscal month in excess of $100,000, at the Lehi Fab before the
Closing. Intel will make all reasonable efforts to conduct counts in such a
manner as to minimize operational impacts at IMFT, and IMFT shall make all
reasonable efforts to permit Intel’s representatives to complete all inspections
prior to the Closing. IMFT shall provide Intel’s representatives with full
access to all property, plant and equipment and any other qualifying assets at
the Lehi Fab on the date any inspections are conducted.

18

--------------------------------------------------------------------------------



(3)    IMFT shall (a) make reasonable efforts to investigate each discrepancy
identified as a result of the inspections at the MTV Fab or the Lehi Fab,
(b) report the findings of such investigations to Intel and Micron and
(c) resolve all discrepancies prior to the Closing to the satisfaction of Intel
and Micron. To the extent any discrepancy involves assets that may have been
transferred to IMFS, IMFS shall promptly cooperate with and provide all
necessary information and assistance reasonably requested by IMFT.
(4)    Except as otherwise agreed to by the Parties, IMFT shall make the
appropriate adjustments to its books and fixed asset register to reflect the
physical assets at the MTV Fab and the Lehi Fab as determined by the physical
inspections conducted pursuant to Sections 4.10(A)(1) and (2), as applicable,
and any investigations conducted pursuant to Section 4.10(A)(3). The values and
amounts of IMFT’s physical assets as so adjusted shall be used in the
determination of the MTV Net Book Value (as defined in the MTV APSA) and shall
be taken into account for the purposes of determining any Post-Closing
Adjustment (as defined in the MTV APSA).
(B)    Back-End Inventory Physical Count. Prior to the Closing as requested by
Intel, Micron shall grant Intel personnel reasonable access, during normal
business hours, without material interruption to the Micron facility and upon
reasonable advance notice, and only after the implementation of reasonable, as
determined in Micron’s sole discretion, safeguards, including execution of a
confidentiality agreement and prior approval of the Intel personnel, to any
Micron facility where any Back-End Products are located. Intel shall have the
right to inspect any and all of the inventory to confirm its physical existence
in a manner that does not materially disrupt the manufacturing operations at any
such Micron facility. Except as otherwise agreed to by Intel and Micron, Micron
shall make the appropriate adjustments to its books and records to reflect the
results of Intel’s inspection. Such adjustment may include additional charges or
refunds to Intel for billings of Back-End Products. The values and amounts of
the Back-End Products as so adjusted shall be used in the determination of the
book value of the Back-End Products for the purposes of IMFT Back-End Products
Purchase Agreement and the IMFS Back-End Products Purchase Agreement, including
any Post-Closing Adjustment (as defined in the IMFT Back-End Products Purchase
Agreement or the IMFS Back-End Products Purchase Agreement, as applicable).
4.11    Fixed Asset Reconciliation.
(A)    No later than 10 days after the date of this Agreement, IMFS shall, and
Micron Singapore shall cause IMFS to, prepare and deliver to Intel Singapore and
Micron Singapore a fixed asset register of IMFS property, plant and equipment as
of September 1, 2011 that is reconciled to the audited financial statements as
of such date.
(B)    No later than 10 days after the Closing, Micron Singapore shall, on
behalf of IMFS, prepare and deliver to Intel Singapore a fixed asset register
activity report for IMFS for the period beginning September 2, 2011, and ending
on the Closing Date. Such report shall also be prepared in accordance with
Modified GAAP and Micron’s regular accounting policies.
(C)    No later than 10 days after the date of this Agreement, IMFT shall
prepare and deliver to Intel and Micron a fixed asset register of IMFT property,
plant and equipment as of September 1, 2011 that is reconciled to the audited
financial statements as of such date. Such register shall list

19

--------------------------------------------------------------------------------



separately the property, plant and equipment located at the MTV Fab and
property, plant and equipment located at the Lehi Fab.
(D)    No later than 10 days after the Closing, IMFT shall prepare and deliver
to Intel and Micron a fixed asset register activity report for each of the Lehi
Fab and the MTV Fab for the period beginning September 2, 2011 and ending on the
Closing Date. Each such report shall list separately the property, plant and
equipment located at the MTV Fab and property, plant and equipment located at
the Lehi Fab. Such reports shall also be prepared in accordance with Modified
GAAP and Micron’s regular accounting policies.
(E)    The fixed asset register activity reports delivered to the Intel Parties
and the Micron Parties pursuant to Sections 4.11(B) and (D) shall include all
asset transfers, additions, disposals, impairments, and depreciation schedules.
Any of the Intel Parties or Micron Parties may, in its sole discretion and at
its sole cost, perform, or engage PricewaterhouseCoopers LLP to perform, a
review of such fixed asset register activity reports within 30 days of the
Closing. IMFT and IMFS shall reasonably cooperate with and provide information
and assistance as reasonably required by the Intel Parties, the Micron Parties
or PricewaterhouseCoopers LLP. IMFT and IMFS personnel shall respond to
inquiries from the Intel Parties, the Micron Parties or PricewaterhouseCoopers
LLP relating to the fixed asset register activity reports. Any discrepancies
noted shall be appropriately adjusted in the applicable IMFT or IMFS books and
records. The values and amounts of IMFT’s and IMFS’s fixed assets as so adjusted
shall be used in the determination of the MTV Net Book Value (as defined in the
MTV APSA) and the IMFS Net Book Value (as defined in the IMFS BSA), as
applicable, and shall be taken into account for the purposes of any Post-Closing
Adjustment (as defined in the MTV APSA or the IMFS BSA, as applicable).
4.12    Failure to Obtain ****.
(A)    Micron shall use reasonable efforts to obtain the **** as promptly as
possible.
(B)    If the **** has not been obtained in accordance with Section 5.2(D)(1) by
the later of the date on which all other conditions to Closing have occurred and
May 4, 2012, and Micron Singapore has not waived the Closing condition set forth
in Section 5.2(D)(1), Intel Singapore, Micron Singapore and IMFS shall promptly
(and in any event, prior to May 31, 2012, unless otherwise agreed to by such
Parties) enter into a new agreement for a transfer of Intel Singapore’s equity
interest in IMFS to Micron Singapore on terms and conditions that are
equivalent, as nearly as practicable, to the terms of the IMFS BSA.
(C)    If the **** has not been obtained by the later of the date on which all
other conditions to Closing have occurred and May 4, 2012, and Intel Singapore
has not waived the Closing condition set forth in Section 5.2(D)(2), Intel
Singapore shall be responsible for ****, and Micron Singapore shall be
responsible for ****, of any **** on the transfer of Intel Singapore’s interest
in IMFS to Micron Singapore pursuant to any new agreement entered into pursuant
to ****. If Intel Singapore waives the Closing condition set forth in
Section 5.2(D)(2), Intel Singapore shall be responsible for ****, and **** shall
be responsible for ****, of any **** on the transfer of the IMFS Premises to
Micron Singapore pursuant to the IMFS BSA.

20

--------------------------------------------------------------------------------



(D)    Whether ****’s acquisition of the **** is consummated under the **** or
as an acquisition of **** in ****, **** will indemnify, defend and hold harmless
**** and its Affiliates from and against any and all liabilities, damages,
losses, costs and expenses (including Taxes, reasonable attorneys’ and
consultants’ fees and expenses) relating in any manner to **** arising with
respect to such acquisition, except with respect to **** allocated, and to the
extent allocated, to **** pursuant to Section 4.12(C).
4.13    ****.
(A)    From and after the Closing, neither **** nor **** will have any interest
in, or right or claim to any allocation of, share of or benefit from the **** or
**** accruing or received after the Closing, including any monies received by
****, relating to such **** after the Closing (the “Post-Closing Benefits”).
(B)    **** will indemnify, defend and hold harmless **** and **** from and
against any and all liabilities, damages, losses, costs and expenses (including
Taxes, reasonable attorneys’ and consultants’ fees and expenses) arising from
(i) **** or **** being required to repay or return any benefit of, or otherwise
compensate any **** with respect to, the **** relating to such **** with respect
to the period prior to the Closing, (ii) the revocation by any **** relating to
any ****, (iii) **** or **** being required to pay any amount to any **** with
respect to any of the Post-Closing Benefits and (iv) the transfer of the
benefits or the burdens of the **** relating to such **** to ****, and any
actions taken to effect such transfer, pursuant to or in contemplation of the
transactions in this Agreement, in any case including in the case of clauses
(i) through (iv) (A) those that may result from any failure to satisfy any of
the conditions of the **** relating to such **** that apply at any time prior
to, from or after the Closing, (B) any amounts required to be paid or repaid to
a **** that would not have been required to be paid or repaid but for such
failure, (C) any penalties, interest and additions to **** relating thereto,
(D) any reasonable professional fees incurred by **** or **** in connection with
such failure and (E) any **** resulting from the receipt or right to receive any
payment pursuant to this sentence; provided, however, that in no event shall
**** or **** be entitled to indemnification for the loss of the value to **** or
**** attributable to the surrender of their rights to the Post-Closing Benefits
described in clause (A) above.
ARTICLE 5.
CLOSING
5.1    Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place at the offices of Gibson, Dunn & Crutcher LLP,
1881 Page Mill Road, Palo Alto, California 94304, or at such other place as the
Parties may agree and shall take place on the last Business Day of the fiscal
month in which the Condition Satisfaction Date occurs, unless otherwise mutually
agreed by the Parties. As used herein, the “Condition Satisfaction Date” means
the fourth Business Day after all of the conditions set forth in Sections 5.2
and 5.3 are first satisfied or properly waived.
5.2    Conditions to the Obligations of the Parties. The obligation of each
Party under this Agreement to consummate the transactions contemplated hereby
will be subject to the satisfaction, at or prior to Closing, of the conditions
that:

21

--------------------------------------------------------------------------------



(A)    Orders. There shall not have been entered a preliminary or permanent
injunction, temporary restraining order or other judicial or administrative
order or decree of any Governmental Entity (an “Order”), the effect of which
prohibits the Closing, and no litigation, arbitration, investigation or
administrative proceeding seeking to enjoin, restrict or prevent the
consummation of the transactions contemplated by this Agreement, any of the
Joint Venture Documents or any of the Asset Transaction Agreements shall be
pending before any Governmental Entity.
(B)    Governmental Filings. All required waiting periods under the HSR Act
shall have expired or been terminated, any filings or approvals required to be
made or obtained under any foreign antitrust, competition or fair trade laws or
regulations shall have been made or obtained, and any required waiting periods
under any foreign antitrust, competition or fair trade laws or regulations shall
have expired or been terminated, in each case without the imposition of any
conditions.
(C)    Legal Prohibitions and Restrictions. No statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or enforced by any United States federal or state or foreign court
or United States federal or state or foreign Governmental Entity that prohibits,
restrains, enjoins or restricts the consummation of the transactions
contemplated by this Agreement, the Joint Venture Documents or the Asset
Transaction Agreements.
(D)    ****.
(1)    Unless (a) waived by **** or (b) ****’s acquisition of the business of
**** is restructured as a transfer of **** in **** pursuant to ****, the Parties
shall have received an advance ruling made by the **** confirming that the sale
of the IMFS Business and the MSA Purchased Assets as contemplated by the IMFS
BSA is a **** for the purposes of the **** shall not be chargeable in respect of
the purchase consideration payable by **** under the ****.
(2)    Unless (a) waived by **** or (b) ****’s acquisition of the **** is
restructured as a transfer of **** pursuant to ****, the Parties shall have
received a **** from the **** confirming that **** pursuant to **** has been
granted in respect of the transfer of the **** as contemplated by the ****.
(E)    Conditions in the Asset Transaction Agreements. Each of the conditions to
Closing set forth in the IMFS BSA and the MTV APSA shall have been satisfied or
properly waived or shall become satisfied upon the consummation of the
transactions contemplated by this Agreement; provided, however, that if the IMFS
BSA has been terminated or the obligation to enter into the MTV APSA has been
released, the conditions to Closing set forth in either such agreement shall not
be a condition to Closing.
(F)    Designated Technology Statement of Work. Intel and Micron shall have
completed and agreed upon the first Statement of Work, which will provide for
research and development activities thereunder through ****, under the
Designated Technology Joint Development Program Agreement.

22

--------------------------------------------------------------------------------



(G)    Accuracy of Representations and Warranties. The representations and
warranties of the other Parties contained in this Agreement and the Asset
Transaction Agreements that are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect shall be
true and correct, and all other representations and warranties of the other
Parties contained in this Agreement and the Asset Transaction Agreements shall
be true and correct in all material respects, both on and as of the date of this
Agreement and at and as of the Closing (with the same force and effect as if
made anew at and as of the Closing), except to the extent that such
representations and warranties speak as of another date, in which case such
representations and warranties shall be true and correct as of such other date.
(H)    Compliance with Covenants. All covenants of the other Parties contained
in this Agreement, the Joint Venture Documents and the Asset Transaction
Agreements that are to be performed and complied with by such other Party at or
before the Closing shall have been performed and complied with in all material
respects.
(I)    Delivery of Agreements by or on Behalf of Each Other Party. Each other
Party shall have duly executed and delivered, or shall at the Closing deliver,
each of the Joint Venture Documents and Asset Transaction Agreements to which
such other Party is a party, and each such Joint Venture Document and Asset
Transaction Agreement shall be in full force and effect without any event having
occurred or condition existing that constitutes, or with the giving of notice or
the passage of time (or both) would constitute, a material default under or
material breach of such Joint Venture Document or Asset Transaction Agreement by
any such other Party.
(J)    ****. In the case of Intel’s obligation to consummate the transactions
contemplated hereby, there shall not have been a **** of **** or a public
announcement by **** of an agreement to enter into a transaction that will
result in a ****. In the case of Micron’s obligation to consummate the
transactions contemplated hereby, there shall not have been a **** or a public
announcement by **** of an agreement to enter into a transaction that will
result in a ****.
5.3    Closing Deliverables. At the Closing:
(A)    each Party shall deliver or cause to be delivered to the other Parties
duly executed counterparts of each of the New Agreements, Closing Date
Amendments, Termination Agreements and Asset Transaction Agreements to which
such other Party (or Parties), as applicable, and such executing Party are
parties;
(B)    Intel will lend to Micron $65,000,000 pursuant to the Senior Unsecured
Note;
(C)    Intel will deposit $300,000,000 with Micron pursuant to the Deposit
Agreement; and
(D)    each Party shall deliver or cause to be delivered to the other Parties a
certificate, dated as of the Closing Date and signed by an authorized officer of
the delivering Party, certifying that the conditions set forth in
Sections 5.2(E), (G), (H) and (I) relating to such delivering Party’s

23

--------------------------------------------------------------------------------



representations and warranties, covenants and execution and delivery of Joint
Venture Documents and Asset Transaction Agreements have been satisfied as to the
delivering party.
ARTICLE 6.
INDEMNIFICATION
6.1    Survival.
(A)    Survival of Covenants. The covenants and agreements of the Parties
contained in this Agreement, the Asset Transaction Agreements or in any
certificates or other writing delivered pursuant hereto or thereto will, unless
specifically stated otherwise in this Agreement, the Asset Transaction
Agreements, or certificates or other writings, survive the Closing.
(B)    Survival of Representations and Warranties. The certifications,
representations and warranties made by the Parties in this Agreement, in the
certificates referred to in Section 5.3(D) and in the Asset Transaction
Agreements shall survive the Closing until the second anniversary of the Closing
Date.
6.2    Indemnification.
(A)    Intel will indemnify, defend and hold harmless the Micron Parties, IMFT
and IMFS and their officers, directors, employees and agents against any and all
liabilities, damages, losses, costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) (collectively, “Losses”),
incurred or suffered by them as a result of (1) any failure to be true or
correct of any representation or warranty made by the Intel Parties or any of
their officers, directors, employees or agents in this Agreement, the Asset
Transaction Agreements or any of the certificates or other writings (other than
the Joint Venture Documents) delivered at the Closing pursuant to this Agreement
or the Asset Transaction Agreements (where representations and warranties
qualified by references to materiality or Material Adverse Effect are to be
interpreted as though they were not so qualified), provided a claim therefor is
asserted no later than 60 days after the end of the survival period therefor or
(2) any failure to perform or comply with any covenant or agreement of the Intel
Parties in this Agreement or in the Asset Transaction Agreements; provided,
however, that (x) Intel shall not be liable under Section 6.2(A)(1) until
aggregate Losses as a result of such failures exceed $****, at which point Intel
shall be liable only for the amount of such Losses in excess of $****; and
(y) Intel’s aggregate liability under Section 6.2(A)(1) for Losses that exceed
$**** shall not exceed $****. In addition, all of Intel’s indemnification
obligations with respect to claims timely asserted under Section 6.2(A)(1) will
terminate on the **** anniversary of the Closing Date.
(B)    Micron will indemnify, defend and hold harmless the Intel Parties, IMFT
and IMFS and their officers, directors, employees and agents against any and all
Losses incurred or suffered by them as a result of (1) any failure to be true or
correct of any representation or warranty made by the Micron Parties or any of
its officers, directors, employees or agents in this Agreement, the Asset
Transaction Agreements or any of the certificates or other writings (other than
the Joint Venture Documents) delivered at the Closing pursuant to this Agreement
or the Asset Transaction Agreements (where representations and warranties
qualified by references to materiality or Material Adverse Effect are to be
interpreted as though they were not so qualified), provided a claim therefor is
asserted no later than 60 days after the end of the survival period therefor,
(2) any failure to perform or comply with any covenant or agreement of the
Micron Parties in this Agreement or in

24

--------------------------------------------------------------------------------



the Asset Transaction Agreements, (3) any “Assumed Liabilities” as contemplated
by the terms of the IMFS BSA or the MTV APSA, (4) any liability pursuant to any
Environmental Law arising from or relating to the MTV Leased Premises, the MTV
Fab Operations, the Micron Purchased Assets, the IMFS Premises, the IMFS
Business, or the MSA Purchased Assets or (5) the winding up, liquidation,
dissolution or insolvency of IMFS (including any Claims against Intel Singapore
relating to or in connection with: (a) distributions from IMFS to Intel
Singapore, whether pursuant to Section 2.8(A)(2) or otherwise; or
(b) transactions between IMFS and Intel Singapore pursuant to the IMFS Back-End
Products Purchase Agreement); provided, however, that (x) Micron shall not be
liable under Section 6.2(B)(1) until aggregate Losses as a result of such
failures exceed $****, at which point Micron shall be liable only for the amount
of such Losses in excess of $****; and (y) Micron’s aggregate liability under
Section 6.2(B)(1) for Losses that exceed $**** shall not exceed $****. In
addition, all of Micron’s indemnification obligations with respect to claims
timely asserted under Section 6.2(B)(1) will terminate on the **** anniversary
of the Closing Date.
(C)    IMFT will indemnify, defend and hold harmless the Intel Parties, the
Micron Parties and IMFS and their officers, directors, employees and agents
against any and all Losses incurred or suffered by them as a result of (1) any
failure to be true or correct of any representation or warranty made by the IMFT
or any of its officers, directors, employees or agents in this Agreement, the
Asset Transaction Agreements or any of the certificates or other writings (other
than the Joint Venture Documents) delivered at the Closing pursuant to this
Agreement or the Asset Transaction Agreements (where representations and
warranties qualified by references to materiality or Material Adverse Effect are
to be interpreted as though they were not so qualified), provided a claim
therefor is asserted no later than 60 days after the end of the survival period
therefor, or (2) any failure to perform or comply with any covenant or agreement
of IMFT in this Agreement or in the Asset Transaction Agreements; provided,
however, that (x) IMFT shall not be liable under Section 6.2(C)(1) until
aggregate Losses as a result of such failures exceed $****, at which point IMFT
shall be liable only for the amount of such Losses in excess of $**** and
(y) IMFT’s aggregate liability under Section 6.2(C)(1) for Losses that exceed
$**** shall not exceed $****. In addition, all of IMFT’s indemnification
obligations with respect to claims timely asserted under Section 6.2(C)(1) will
terminate on the **** anniversary of the Closing Date.
(D)    IMFS will indemnify, defend and hold harmless the Intel Parties, the
Micron Parties and IMFT and their officers, directors, employees and agents
against any and all Losses incurred or suffered by them as a result of (1) any
failure to be true or correct of any representation or warranty made by the IMFS
or any of its officers, directors, employees or agents in this Agreement, the
Asset Transaction Agreements or any of the certificates or other writings (other
than the Joint Venture Documents) delivered at the Closing pursuant to this
Agreement or the Asset Transaction Agreements (where representations and
warranties qualified by references to materiality or Material Adverse Effect are
to be interpreted as though they were not so qualified), provided a claim
therefor is asserted no later than 60 days after the end of the survival period
therefor, (2) any failure to perform or comply with any covenant or agreement of
IMFS in this Agreement or in the Asset Transaction Agreements or (3) all
“Retained Liabilities” in accordance with the terms of the IMFS BSA; provided,
however, that (x) IMFS shall not be liable under Section 6.2(D)(1) until
aggregate

25

--------------------------------------------------------------------------------



Losses as a result of such failures exceed $****, at which point IMFS shall be
liable only for the amount of such Losses in excess of $****; and (y) IMFS’s
aggregate liability under Section 6.2(D)(1) for Losses that exceed $**** shall
not exceed $****. In addition, all of IMFS’s indemnification obligations with
respect to claims timely asserted under Section 6.2(D)(1) will terminate on the
**** anniversary of the Closing Date.
(E)    Micron Singapore shall bear any and all Losses for which IMFS has an
indemnification obligation under Section 6.2(D), except that Intel Singapore
shall bear **** of IMFS’s indemnification obligations with respect to claims
timely asserted under Section 6.2(D)(3). Micron Singapore will indemnify, defend
and hold harmless the Intel Parties, IMFS and IMFT and their respective
officers, directors, employees and agents against any and all such Losses that
Micron Singapore is to bear pursuant to this Section 6.2(E). Intel Singapore
will indemnify, defend and hold harmless the Micron Parties, IMFS and IMFT and
their respective officers, directors, employees and agents against any and all
such Losses that Intel Singapore is to bear pursuant to this Section 6.2(E).
6.3    Procedures.
(A)    General. Promptly after the receipt by any Party that is entitled to seek
indemnification under Section 6.2 (an “Indemnified Party”) of a notice of any
Third Party Claim that may be subject to indemnification under Section 6.2, such
Indemnified Party shall give written notice of such Third Party Claim to the
Party against whom indemnification is sought (the “Indemnifying Party”), stating
in reasonable detail the nature and basis of each claim made in the Third Party
Claim and the amount thereof, to the extent known, along with copies of the
relevant documents received by the Indemnified Party evidencing the Third Party
Claim and the basis for indemnification sought. Failure of the Indemnified Party
to give such notice shall not relieve the Indemnifying Party from liability on
account of this indemnification, except if and only to the extent that the
Indemnifying Party is actually prejudiced thereby. Thereafter, the Indemnified
Party shall deliver to the Indemnifying Party, promptly after the Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the Third Party Claim. The
Indemnifying Party shall have the right to assume the defense of the Indemnified
Party with respect to the Third Party Claim upon written notice to the
Indemnified Party delivered within 30 days after receipt of the particular
notice from the Indemnified Party.
(B)    So long as the Indemnifying Party has assumed the defense of the Third
Party Claim in accordance herewith and notified the Indemnified Party in writing
thereof, (1) the Indemnified Party may retain separate co-counsel at its sole
cost and expense and participate in the defense of the Third Party Claim, it
being understood that the Indemnifying Party shall pay all reasonable costs and
expenses of counsel for the Indemnified Party after such time as the Indemnified
Party has notified the Indemnifying Party of such Third Party Claim and prior to
such time as the Indemnifying Party has notified the Indemnified Party that it
has assumed the defense of such Third Party Claim, (2) the Indemnified Party
shall not file any papers or, other than in connection with a settlement of the
Third Party Claim, consent to the entry of any judgment without the prior
written consent of the Indemnifying Party (not to be unreasonably withheld,
conditioned or delayed) and (3) the Indemnifying Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim (other than a judgment or settlement that is solely for money

26

--------------------------------------------------------------------------------



damages and is accompanied by a release of all indemnifiable claims against the
Indemnified Party) without the prior written consent of the Indemnified Party
(not to be unreasonably withheld, conditioned or delayed). Whether or not the
Indemnifying Party shall have assumed the defense of the Indemnified Party for a
Third Party Claim, such Indemnifying Party shall not be obligated to indemnify
and hold harmless the Indemnified Party hereunder for any consent to the entry
of judgment or settlement entered into with respect to such Third Party Claim
without the Indemnifying Party’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.
(C)    In the case of any Third Party Claim where the Indemnifying Party
reasonably believes that it would be appropriate to settle such Third Party
Claim using equitable remedies (i.e., remedies involving the future activity and
conduct of IMFT or IMFS), the Indemnifying Party and the Indemnified Party shall
work together in good faith to agree to a settlement; provided, however, that no
Party shall be under any obligation to agree to any such settlement.
(D)    Any Direct Claim by an Indemnified Party against an Indemnifying Party
will be asserted by giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of the facts giving rise to such Direct Claim. Failure of
the Indemnified Party to give such notice shall not relieve the Indemnifying
Party from liability on account of this indemnification, except if and only to
the extent that the Indemnifying Party is actually prejudiced thereby. Such
notice by the Indemnified Party will describe the Direct Claim in reasonable
detail and will indicate the estimated amount, if reasonably practicable, of
Losses that have been or may be sustained by the Indemnified Party. The
Indemnifying Party will have a period of 10 Business Days within which to
respond in writing to such Direct Claim. If the Indemnifying Party does not so
respond within such 10 Business Day period, the Indemnifying Party will be
deemed to have rejected such claim, in which event the Indemnified Party will be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.


6.4    Specific Performance. The Parties agree that irreparable damage will
result if this Agreement and the Asset Transaction Agreements are not performed
in accordance with their respective terms, and the Parties agree that any
damages available under the indemnification provisions or at law for a breach of
this Agreement or any Asset Transaction Agreements would not be an adequate
remedy. Therefore, the provisions hereof and thereof and the obligations of the
parties hereunder and thereunder shall be enforceable in a court of equity, or
other tribunal with jurisdiction, by a decree of specific performance, and
appropriate injunctive relief may be applied for and granted in connection
therewith.
6.5    Treatment of Indemnification Payments; Insurance Recoveries. Any
indemnity payment under this Article 6 (including any payment required to be
made under Section 6.2(E)) shall be decreased by any amounts actually recovered
by the Indemnified Party under third party insurance policies with respect to
such Loss (net of any premiums paid by such Indemnified Party under the relevant
insurance policy), each Party agreeing (A) to use all reasonable efforts to
recover all available insurance proceeds and (B) to the extent that any
indemnity payment under this Article 6 (including any payment required to be
made under Section 6.2(E)) has been paid by the Indemnifying

27

--------------------------------------------------------------------------------



Party to the Indemnified Party prior to the recovery by the Indemnified Party of
such insurance proceeds, such amounts actually recovered by the Indemnified
Party shall be promptly paid to the Indemnifying Party or, in the case of any
payment made under Section 6.2(E), **** of such amounts actually recovered shall
be promptly paid to Intel Singapore.
6.6    Certain Additional Procedures. The Indemnified Party shall cooperate and
assist the Indemnifying Party in determining the validity of any Third Party
Claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. The Indemnified Party shall cooperate in the defense by the
Indemnifying Party of each Third Party Claim (and the Indemnified Party and the
Indemnifying Party agree with respect to all such Third Party Claims that a
common interest privilege agreement exists between them), including by
(A) permitting the Indemnifying Party to discuss the Third Party Claim with such
officers, employees, consultants and representatives of the Indemnified Party as
the Indemnifying Party reasonably requests, (B) providing to the Indemnifying
Party copies of documents and samples of products as the Indemnifying Party
reasonably requests in connection with defending such Third Party Claim,
(C) preserving all properties, books, records, papers, documents, plans,
drawings, electronic mail and databases relating to matters pertinent to the
Third Party Claim and under the Indemnified Party’s custody or control in
accordance with such Party’s corporate documents retention policies, or longer
to the extent reasonably requested by the Indemnified Party, (D) notifying the
Indemnifying Party promptly of receipt by the Indemnified Party of any subpoena
or other third party request for documents or interviews and testimony, and
(E) providing to the Indemnifying Party copies of any documents produced by the
Indemnified Party in response to or compliance with any subpoena or other third
party request for documents. In connection with any Third Party Claims, except
to the extent inconsistent with the Indemnified Party’s obligations under
Applicable Law and except to the extent that to do so would subject the
Indemnified Party or its employees, agents or representatives to criminal or
civil sanctions, and unless ordered by a court to do otherwise, the Indemnified
Party shall not produce documents to a third party until the Indemnifying Party
has been provided a reasonable opportunity to review, copy and assert privileges
covering such documents.
6.7    Remedies. Prior to the Closing Date, specific performance shall be the
Parties’ sole and exclusive remedy under this Agreement, except for breaches of
Section 4.4. From and after the Closing Date, specific performance and the
indemnification remedies set forth in Section 6.2 shall be the Parties’ sole and
exclusive remedies under this Agreement and the Asset Transaction Agreements,
except for breaches of Section 4.4. Such remedies and all other remedies
provided for in this Agreement and the Asset Transaction Agreements shall,
however, be cumulative and not exclusive. The remedies provided for in the
respective Joint Venture Documents will govern the applicable Parties’ remedies
for breaches thereof.
ARTICLE 7.
TERMINATION; ALTERNATIVE TRANSACTION
7.1    Termination.
(A)    Before the Closing, this Agreement may be terminated:
(1)    by the mutual written consent of the Parties at any time;

28

--------------------------------------------------------------------------------



(2)    in the event of a Micron Breach, by Intel upon written notice to the
other Parties; provided, however, that if after such Micron Breach, Intel elects
pursuant to Section 7.2(A) for the Parties to negotiate alternative arrangements
to implement the transactions contemplated by this Agreement, then during the
Negotiation Period Intel may not elect to terminate this Agreement pursuant to
this Section 7.1(A)(2) with respect to such Micron Breach; provided further,
that nothing herein shall prohibit Intel from electing during the Negotiation
Period to terminate this Agreement under this Section 7.1(A)(2) with respect to
any additional Micron Breach;
(3)    in the event of a Intel Breach, by Micron upon written notice to the
other Parties; provided, however, that if after such Intel Breach, Micron elects
pursuant to Section 7.2(A) for the Parties to negotiate alternative arrangements
to implement the transactions contemplated by this Agreement, then during the
Negotiation Period Micron may not elect to terminate this Agreement pursuant to
this Section 7.1(A)(3) with respect to such Intel Breach; provided further, that
nothing herein shall prohibit Micron from electing during the Negotiation Period
to terminate this Agreement under this Section 7.1(A)(3) with respect to any
additional Intel Breach;
(4)    in the event of a Negotiation Trigger, by any Party upon written notice
to the other Parties at any time after the Negotiation Period expires; and
(5)    by any Party after ****.
(B)    If this Agreement is terminated, all further obligations of the Parties
under this Agreement (other than pursuant to Sections 4.2 and 4.4 and Articles 6
and 8, which will continue in full force and effect) will terminate without
further liability or obligation of any Party to any other Party hereunder;
provided, however, that no Party will be released from liability hereunder if
this Agreement is terminated and the transactions abandoned by reason of
(1) failure of such Party to have performed its material obligations under this
Agreement, or (2) any material misrepresentation made by such Party of any
matter set forth in this Agreement.
7.2    Alternative Transaction.
(A)    If there has been a Micron Breach, Intel may, and, if there has been an
Intel Breach, Micron may, elect for the Parties to negotiate alternative
arrangements to implement the transactions contemplated by this Agreement by
delivering written notice to the other Parties within 30 days after the
expiration of the cure period set forth in the definition of “Micron Breach” or
“Intel Breach,” as applicable, but in any event not later than ****.
(B)    Upon such election by Intel or Micron pursuant to Section 7.2(A) or upon
the occurrence of a Negotiation Trigger (the date of any such election or
occurrence, a “Negotiation Commencement Date”), the Parties shall promptly meet
to negotiate in good faith alternative arrangements that are fair and reasonable
to implement the transactions contemplated by this Agreement and the Asset
Transaction Agreements, which alternative arrangements shall implement the
technology development and supply principles embodied by the Joint Venture
Documents and include contractual and other arrangements that shall, as closely
as practicable, provide the same

29

--------------------------------------------------------------------------------



or better beneficial results to the Parties, viewed on an aggregate basis, as
would have been achieved if the transactions contemplated by this Agreement and
the Asset Transaction Agreements had been consummated pursuant to the terms and
conditions hereof and thereof.
(C)    The Parties shall attempt in good faith to reach an agreement with
respect to the alternative arrangements within **** of the Negotiation
Commencement Date (or such other date as may be mutually agreed between Intel
and Micron, the “Negotiation Period”). During the Negotiation Period, the
Designated Technology Joint Development Program Agreement shall continue in full
force and effect. After the Negotiation Period, unless the Parties otherwise
agree, this Agreement is subject to termination pursuant to Section 7.1(A).
(D)    Nothing herein is intended to release any Party from any liability
resulting from any failure of such Party to have performed its material
obligations under this Agreement or any material misrepresentation made by such
Party in this Agreement, regardless of whether the Parties have thereafter
reached an agreement under Section 7.2(C) above during the Negotiation Period.
ARTICLE 8.
MISCELLANEOUS
8.1    Limitation of Liability. SUBJECT TO SECTION 8.2, IN NO EVENT SHALL ANY
PARTY BE LIABLE TO THE OTHER PARTIES OR ANY OTHER INDEMNIFIED PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR
EXEMPLARY DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
ASSET TRANSACTION AGREEMENTS, WHETHER SUCH DAMAGES ARE BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF LIABILITY, AND EVEN IF
A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
8.2    Exclusions and Mitigation. Sections 8.1 and 6.2 will not apply to any
Party’s breach of Section 4.4. Each Party shall have a duty to use reasonable
efforts to mitigate damages for which another Party is responsible. Neither the
Intel Parties nor the Micron Parties shall be entitled to recover Losses for the
diminution in value of its interest in IMFT or IMFS resulting from any event,
circumstance or occurrence for which IMFT or IMFS is pursuing and is entitled to
indemnification hereunder for the full amount of its Losses arising from such
event, circumstance or occurrence.
8.3    Notices. All notices and other communications under this Agreement or any
of the Asset Transaction Agreements shall be in writing and shall be deemed
given upon (A) transmitter’s confirmation of a receipt of a facsimile
transmission, (B) confirmed delivery by a standard overnight carrier or when
delivered by hand, (C) the expiration of five Business Days after the day when
mailed in the United States by certified or registered mail, postage prepaid, or
(D) delivery in person, addressed at the following addresses (or at such other
address for a party as shall be specified by like notice):



30

--------------------------------------------------------------------------------



If to Intel:
Intel Corporation 
**** 
**** 
Attention:    **** 
Facsimile:    **** 

and to:
Gibson, Dunn & Crutcher LLP  
**** 
**** 
Attention: **** 
Facsimile: ****
If to Intel Singapore:
Intel Technology Asia Pte Ltd  
**** 
**** 
Attention: ****  
Facsimile: ****
 

 
with a copy to:
Intel Corporation 
**** 
**** 
Attention:    **** 
Facsimile:    **** 

and to:
Gibson, Dunn & Crutcher LLP  
**** 
****  
Attention: **** 
Facsimile: ****
If to Micron:
Micron Technology, Inc. 
****   
**** 
**** 
Attention:    **** 
Facsimile:    **** 

 
If to Micron Singapore:
Micron Semiconductor Asia Pte. Ltd. 
**** 
**** 
Attention:    **** 
Facsimile:    ****
with a copy to:
Micron Technology, Inc. 
****  
**** 
**** 
Attention: **** 
Facsimile: ****


31

--------------------------------------------------------------------------------



If to IMFT:
IM Flash Technologies, LLC 
****   
**** 
Attention:    **** 
Facsimile:    **** 

and to:
IM Flash Technologies, LLC 
**** 
****  
Attention:    **** 
Facsimile:    ****
If to IMFS:
IM Flash Singapore, LLP  
**** 
**** 
Attention:    **** 
Facsimile:    ****  
 



8.4    Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by another Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
8.5    Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each Party hereto. Neither this Agreement nor
any right or obligation hereunder may be assigned or delegated by a Party in
whole or in part to any other Person, including by operation of law or in
connection with any acquisition, merger, or change of control of a Party,
without the prior written consent of the nonassigning Parties.
8.6    Third Party Rights. Nothing in this Agreement or any Asset Transaction
Agreement, whether express or implied, is intended or shall be construed to
confer, directly or indirectly, upon or give to any Person, other than the
Parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any Asset Transaction Agreement or any covenant,
condition or other provision contained herein.
8.7    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.
8.8    Jurisdiction and Venue; Waiver of Jury Trial.
(A)    Any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or any
Asset Transaction Agreement shall be brought in a state or federal court located
in Delaware and each of the Parties to this Agreement hereby consents and
submits to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives,

32

--------------------------------------------------------------------------------



to the fullest extent permitted by Applicable Law, any objection which it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding which
is brought in any such court has been brought in an inconvenient forum. Process
in any such suit, action or proceeding may be served on any Party anywhere in
the world, whether within or without the jurisdiction of any such court.
(B)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT OR ANY ASSET TRANSACTION AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY ASSET TRANSACTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(1) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (2) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (3) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (4) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE ASSET TRANSACTION AGREEMENTS BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.8.
8.9    Dispute Resolution.
(A)    All disputes between the Parties over a purported breach of this
Agreement or any Asset Transaction Agreement (each, a “Dispute”), shall be
resolved as follows: the disputing Parties shall first submit the matter to the
chief executive officers (or other senior executives officers) of each of the
Parties by providing notice of the Dispute to the Parties. The chief executive
officers (or other senior executive officers) shall then make a good faith
effort to resolve the Dispute. If they are unable to resolve the Dispute within
30 days of receiving notice of the Dispute (during which 30-day period, the
chief executive officers (or other senior executive officers) shall seek in good
faith to hold at least three meetings at which they shall make a good faith
effort to resolve the Dispute), then a civil action with respect to the Dispute
may be commenced, but only after the matter has been submitted to JAMS for
mediation as contemplated by Section 8.9(B).
(B)    If there is a Dispute, any Party may commence mediation by providing to
JAMS and the other Parties a written request for mediation, setting forth the
subject of the Dispute and the relief requested. The disputing Parties will
cooperate with JAMS and with one another in selecting a mediator from JAMS panel
of neutrals, and in scheduling the mediation proceedings. The disputing Parties
covenant that they will participate in the mediation in good faith, and that
they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the Parties, their agents, employees, experts and attorneys, and by the
mediator and any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any litigation or other proceeding
involving the Parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered

33

--------------------------------------------------------------------------------



inadmissible or non-discoverable as a result of its use in the mediation. Any
Party may seek equitable relief prior to the mediation to preserve the status
quo pending the completion of that process. Except for such an action to obtain
equitable relief, no Parties may commence a civil action with respect to a
Dispute until after the completion of the initial mediation session, or 45 days
after the date of filing the written request for mediation, whichever occurs
first. Mediation may continue after the commencement of a civil action, if the
disputing Parties so desire. In any such civil action, the fees and expenses of
the disputing Parties will be borne by them in inverse proportion as they may
prevail on the matters resolved in such action, which proportionate allocation
shall be calculated on an aggregate basis based on the relative dollar values of
the amounts in dispute; provided, however, that (1) with respect to any matter
that the Intel Parties cause IMFT or IMFS to Dispute with the Micron Parties,
Intel or Intel Singapore shall bear any such fees and expenses that IMFT or IMFS
is required to bear under this Section 8.9(B), respectively, and (2) with
respect to any matter that the Micron Parties cause IMFT or IMFS to Dispute with
the Intel Parties, Micron or Micron Singapore shall bear any such fees and
expenses that IMFT or IMFS is required to bear under this Section 8.9(B),
respectively. The provisions of this Section 8.9(B) may be enforced by any court
of competent jurisdiction, and the Party seeking enforcement shall be entitled
to an award of all costs, fees and expenses, including attorneys’ fees, to be
paid by the Party or Parties against whom enforcement is ordered; provided,
however, that if any judgment relating to or arising from a Dispute is being
enforced by IMFT or IMFS, then any award of costs, fees and expenses shall be
borne by the Party against whom the judgment is being enforced, and if any
judgment relating to or arising from a Dispute is being enforced against IMFT or
IMFS, then any such award of costs, fees and expenses shall be borne by the
Party that caused IMFT or IMFS, as applicable, to dispute the underlying subject
matter of the Dispute.
8.10    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
8.11    Entire Agreement. From and after the Closing, this Agreement, together
with the Appendices and Schedules hereto and the agreements and instruments
expressly provided for herein, constitutes the entire agreement of the Parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral and written (including all side letters and
all agreements of the Parties that may have been expressed as resolutions or
approvals of Managers appointed by the Members of IMFT or IMFS), between the
Parties hereto with respect to the subject matter hereof, including all matters
relating to IMFT and IMFS; provided, however, that unless and until the Closing
occurs hereunder, nothing herein shall be deemed to affect the rights and
obligations of the Parties under the Master Agreement, the IMFT Agreement, the
IMFS Agreement, the Omnibus Agreement and any other agreements entered into
pursuant thereto or in connection therewith, except to the extent specifically
provided for in this Agreement.
8.12    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision

34

--------------------------------------------------------------------------------



that is required as a matter of law, the validity of the other provisions of
this Agreement shall not be affected thereby. If such circumstances arise, the
Parties hereto shall negotiate in good faith appropriate modifications to this
Agreement to reflect those changes that are required by Applicable Law.
8.13    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
8.14    Expenses. Whether or not the transactions contemplated by this Agreement
are ultimately consummated, each Party shall bear its own costs and expenses in
connection with the negotiation, execution and delivery of this Agreement, the
Asset Transaction Agreements and the Joint Venture Documents except as otherwise
provided herein.
8.15    Certain Interpretive Matters.
(A)    Unless the context requires otherwise, (1) all references to Sections,
Articles or the Appendix are to Sections, Articles or the Appendix of or to this
Agreement, (2) words in the singular include the plural and vice versa, (3) the
term “including” means “including without limitation,” and (4) the terms
“herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual section or
portion hereof. Unless otherwise specified herein, all amounts and payments
shall be in United States dollars, and all references to “$” or dollar amounts
will be to lawful currency of the United States of America. All references to
“$” or dollar amounts shall be to precise amounts and not rounded up or down.
All references to “day” or “days” will mean calendar days.
(B)    No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement
or such provision.
[SIGNATURE PAGE FOLLOWS]







35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.


INTEL CORPORATION 

 
By: /s/ Brian Krzanich     
       Brian Krzanich
       Senior Vice President, Chief Operating
       Officer 


INTEL TECHNOLOGY ASIA PTE LTD 

 
By: /s/ Brian Krzanich     
        Brian Krzanich
        Authorized Signer
MICRON TECHNOLOGY, INC. 

 
By: /s/ Mark Durcan     
       D. Mark Durcan
       Chief Executive Officer


MICRON SEMICONDUCTOR ASIA PTE. LTD. 
 
By: /s/ Brian J. Shields     
        Brian J. Shields
        Senior Managing Director and Chairman




IM FLASH TECHNOLOGIES, LLC 

 
By: /s/ Rodney Morgan     
       Rodney Morgan
       Co-Executive Officer


By: /s/ Keyvan Esfarjani    
       Keyvan Esfarjani
       Co-Executive Officer


IM FLASH SINGAPORE, LLP 

 
By: /s/ Rodney Morgan    
        Rodney Morgan
        Authorized Person 

By: /s/ Keyvan Esfarjani    
        Keyvan Esfarjani
        Authorized Person



       






THIS IS THE SIGNATURE PAGE FOR THE 2012 MASTER AGREEMENT
ENTERED INTO BY AND AMONG
INTEL CORPORATION, INTEL TECHNOLOGY ASIA PTE LTD,
MICRON TECHNOLOGY, INC., MICRON SEMICONDUCTOR ASIA PTE. LTD.,
IM FLASH TECHNOLOGIES, LLC AND IM FLASH SINGAPORE, LLP



--------------------------------------------------------------------------------



APPENDIX A
2012 MASTER AGREEMENT
DEFINITIONS
“2012 Master Agreement Disclosure Letter” means the disclosure letter, as agreed
to between the Parties as of the date hereof, containing the Schedules required
by the provisions of this Agreement.
“2012 Master Agreement Exhibit Letter” means the exhibit letter, as agreed to
between the Parties as of the date hereof, containing the Exhibits required by
the provisions of this Agreement and the 2012 Master Agreement Disclosure
Letter.
“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, including through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Amended Agreements” shall have the meaning set forth in Section 2.5 of this
Agreement.
“Amended and Restated Mutual Confidentiality Agreement” means that certain
Amended and Restated Mutual Confidentiality Agreement dated as of February 27,
2007, among Micron, Intel, Micron Singapore, Intel Singapore, IMFT and IMFS, as
amended.
“Applicable Law” means any laws, statutes, rules, regulations, ordinances,
orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Asset Transaction Agreements” means the IMFS BSA, the MTV APSA and each of the
ancillary agreements, documents, instruments and certificates contemplated by
each of the foregoing agreements and listed on Schedule 2.7(B) of the 2012
Master Agreement Disclosure Letter.
“Back-End Products” shall have the meaning set forth in the IMFS Back-End
Products Purchase Agreement and the IMFT Back-End Products Purchase Agreement.
“Building Agreement” shall have the meaning set forth in the IMFS BSA.
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York and Singapore are
authorized or required by Applicable Law to be closed.
“Claims” means, collectively, claims, counterclaims, cross-claims, demands,
actions, suits, proceedings, judgments, damages, liabilities, losses, costs and
expenses.
“Closing” shall have the meaning set forth in Section 5.1 of this Agreement.







--------------------------------------------------------------------------------







“Closing Date” means the date on which the Closing occurs. For purposes of this
Agreement and the other agreements and instruments referenced herein, the
Closing shall be deemed to have occurred at 11:59 p.m. on such date.
“Closing Date Amendments” shall have the meaning set forth in Section 2.5 of
this Agreement.
“CNDA” means the Corporate Non-Disclosure Agreement No. 4870579, dated as of
March 13, 2002, between Micron and Intel, as amended.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Competition Law” means the Sherman Antitrust Act of 1890, as amended, the
Clayton Act of 1914, as amended, the HSR Act, the Federal Trade Commission Act,
as amended, and all other domestic or foreign Applicable Laws issued by a
domestic or foreign Governmental Entity that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition.
“Concluded Agreements” shall have the meaning set forth in Section 2.1 of this
Agreement.
“Condition Satisfaction Date” shall have the meaning set forth in Section 5.1 of
this Agreement.
“Contemporaneously Executed Agreements” shall have the meaning set forth in
Section 2.4 of this Agreement.
“Continuing Agreements” shall have the meaning set forth in Section 2.3 of this
Agreement.
“Deposit Agreement” means that certain Deposit Agreement by and between Intel
and Micron that shall be entered into at the Closing, in substantially the form
attached as Exhibit CC to the 2012 Master Agreement Exhibit Letter.
“Designated Technology Device” shall have the meaning set forth in the
Designated Technology Joint Development Program Agreement.
“Designated Technology Joint Development Program Agreement” shall mean that
certain Designated Technology Joint Development Program Agreement by and among
Intel and Micron, dated as of the date hereof.
“Direct Claim” means any claim, demand, lawsuit, complaint, cross-complaint or
counter-complaint, arbitration, opposition, cancellation proceeding, or other
legal or arbitral proceeding of any nature, brought in any court, tribunal or
judicial forum anywhere in the world, regardless of the manner in which such
proceeding is captioned or styled brought by any Party, or their respective
subsidiaries, officers, directors, employees or agents.

A-2

--------------------------------------------------------------------------------



“Dispute” shall have the meaning set forth in Section 8.9(A) of this Agreement.
“Environmental Contaminant” shall have the meaning set forth in the IMFS BSA.
“Environmental Laws” means any and all laws (including common law), legislation,
regulation, order, permit, license, code or governmental policy having the force
of law or requirement under either (a) the MTV Lease Agreement that is
applicable to the MTV Leased Premises, the MTV Fab Operations or the Micron
Purchased Assets, or (b) the Building Agreement or the JTC Lease that is
applicable to the IMFS Premises, the IMFS Business or the MSA Purchased Assets,
in each case concerning (i) the environment, including pollution, contamination,
environmental response, environmental investigations, environmental monitoring,
clean-up, decontamination, abatement, preservation, protection, management and
reclamation of the environment, (ii) human health or safety relating to
workplace requirements or conditions or the exposure of employees, workers or
other Persons to any chemical or substance, or (iii) the production and
management or release or threatened release of any chemical or substance
(including waste and Hazardous Substances), including purchase, manufacture,
generation, use, treatment, processing, handling, storage, disposal,
transportation, re-use, recycling or reclamation of any chemical or substance
(including waste and Hazardous Substances).
“Estimated MSA Purchase Price Note” shall have the meaning set forth in the IMFS
BSA.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fab” shall have the meaning set forth in the IMFT Agreement or IMFS Agreement,
as applicable.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
**** shall have the meaning set forth in the ****.
****
**** shall have the meaning set forth in **** of this Agreement.
“Hazardous Substances” means any asbestos, any petroleum and petroleum products
(including without limitation crude oil and any fractions thereof), any natural
gas, synthetic gas, and any mixtures thereof, any flammable, explosive,
radioactive, hazardous, toxic, contaminating, polluting matter, waste or
substance, including without limitation any material defined, listed,
designated, classified, regulated or referred to by any Governmental Entity as a
hazardous, dangerous, or toxic waste, material or substance, or contaminant or
pollutant, or other similar term, under any Environmental Laws in effect or that
may be promulgated in the future.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

A-3

--------------------------------------------------------------------------------



“IMFS” shall have the meaning set forth in the preamble to this Agreement.
“IMFS Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
“IMFS Back-End Products Purchase Agreement” means that certain IMFS Back-End
Products Purchase Agreement by and among IMFS, Intel Singapore and Micron
Singapore that shall be entered into at the Closing, in substantially the form
attached as Exhibit HH to the 2012 Master Agreement Exhibit Letter.
“IMFS BSA” means that certain IMFS Business Sale Agreement by and among IMFS,
Micron Singapore and Intel Singapore, dated as of the date hereof.
“IMFS Business” shall have the meaning set forth in the IMFS BSA.
“IMFS Fab Operations” shall have the meaning set forth in the IMFS BSA.
“IMFS Premises” shall have the meaning set forth in the IMFS BSA.
“IMFT” shall have the meaning set forth in the preamble to this Agreement.
“IMFT Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
“IMFT Back-End Products Purchase Agreement” means that certain IMFT Back-End
Products Purchase Agreement by and among IMFT, Intel and Micron that shall be
entered into at the Closing, in substantially the form attached as Exhibit GG to
the 2012 Master Agreement Exhibit Letter.
“Indemnified Party” shall have the meaning set forth in Section 6.3(A) of this
Agreement.
“Indemnifying Party” shall have the meaning set forth in Section 6.3(A) of this
Agreement.
“Intel” shall have the meaning set forth in the preamble to this Agreement.
“Intel Breach” means a breach by either of the Intel Parties of any covenant,
representation or warranty contained in this Agreement or the IMFS BSA that has
resulted in a Material Adverse Effect or has prevented the satisfaction of any
condition to the obligations of the Parties, where such breach has not been
waived by all of the Micron Parties or cured by the breaching Party, within 30
days after written notice thereof from either Micron Party (or such longer
period as is necessary to effect a cure of the breach, so long as the breaching
Party diligently attempts to effect a cure throughout such period and such
period does not extend beyond ****).
“Intel Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Intel Singapore” shall have the meaning set forth in the preamble to this
Agreement.

A-4

--------------------------------------------------------------------------------



“Intel Singapore Distribution” shall have the meaning set forth in
Section 2.8(A)(2) of this Agreement.
“Integrated Circuit” means an integral unit comprising one or more active and/or
passive circuit elements associated on one or more substrates, such unit
forming, or contributing to the formation of, a circuit for performing
electrical functions and, if provided therewith, housing and/or supporting
means.
“JAMS” means Judicial Arbitration and Mediation Services.
“Joint Venture Documents” means any or all of this Agreement, the Termination
Agreements, the Continuing Agreements, the Contemporaneously Executed
Agreements, the Amended Agreements and the New Agreements, but excluding the
Asset Transaction Agreements.
“JTC Lease” shall have the meaning set forth in the IMFS BSA.
“Lehi Fab” shall have the meaning set forth in Section 4.10(A)(2) of this
Agreement.
“Lien” means any charge, claim, mortgage, lien, option, pledge, security
interest or other restriction of any kind (other than those created under
applicable United States federal or state securities laws).
“Liquidating Event” shall have the meaning set forth in the IMFT Agreement.
“Losses” shall have the meaning set forth in Section 6.2(A) of this Agreement.
“Manager” shall have the meaning set forth in the IMFT Agreement or the IMFS
Agreement, as applicable.
“Material Adverse Effect” means (i) a material adverse effect on the business,
results of operations or financial condition of a Party and its subsidiaries,
taken as a whole, or (ii) any change or effect that prevents or materially
impedes or delays the consummation of the transactions contemplated by this
Agreement, the Asset Transaction Agreements and the Joint Venture Documents and
the other transactions contemplated hereby and thereby, all taken as a whole;
provided, that changes and effects attributable to changes in Applicable Law of
general applicability or interpretations thereof by courts or Governmental
Entities shall not be deemed, either alone or in combination, to constitute, and
shall not be taken into account in determining whether there has been or will
be, a Material Adverse Effect.
“Material Damage” shall have the meaning set forth in Section 4.9(C) of this
Agreement.
“Member” or “Members” means one or both of Intel and Micron, in the case of
IMFT, or one or both of Intel Singapore and Micron Singapore, in the case of
IMFS.
**** shall have the meaning set forth in the ****.

A-5

--------------------------------------------------------------------------------



“Micron” shall have the meaning set forth in the preamble to this Agreement.
“Micron Breach” means a breach by either of the Micron Parties of any covenant,
representation or warranty contained in this Agreement or the IMFS BSA that has
resulted in a Material Adverse Effect or has prevented the satisfaction of any
condition to the obligations of the Parties, where such breach has not been
waived by all of the Intel Parties or cured by the breaching Party, within 30
days after written notice thereof from either Intel Party (or such longer period
as is necessary to effect a cure of the breach, so long as the breaching Party
diligently attempts to effect a cure throughout such period and such period does
not extend beyond ****).
“Micron Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Micron Purchased Assets” shall have the meaning set forth in the MTV APSA
attached as Exhibit DD to the 2012 Master Agreement Exhibit Letter.
“Micron Singapore” shall have the meaning set forth in the preamble to this
Agreement.
“MSA Cash Purchase Price” shall have the meaning set forth in the IMFS BSA.
“MSA Purchased Assets” shall have the meaning set forth in the IMFS BSA.
“MTV APSA” means that certain MTV Asset Purchase and Sale Agreement by and among
IMFT, Micron and Intel, to be entered into as of the Closing.
“MTV Fab” shall have the meaning set forth in Section 4.10(A)(1) of this
Agreement.
“MTV Fab Operations” shall have the meaning set forth in the form of MTV APSA
attached as Exhibit DD to the 2012 Master Agreement Exhibit Letter.
“MTV Lease Agreement” shall have the meaning set forth in the MTV APSA attached
as Exhibit DD to the 2012 Master Agreement Exhibit Letter.
“MTV Leased Premises” shall have the meaning set forth in the MTV APSA attached
as Exhibit DD to the 2012 Master Agreement Exhibit Letter.
“Negotiation Commencement Date” shall have the meaning set forth in
Section 7.2(B).
“Negotiation Period” shall have the meaning set forth in Section 7.2(C).
“Negotiation Trigger” means (i) the failure to satisfy or waive any closing
condition under Section 5.2 by ****, other than by reason of an Intel Breach or
a Micron Breach, (ii) the giving of notice by any of Intel, Micron or IMFT
pursuant to Section 4.9(D) of this Agreement of the release of the obligation to
enter into the MTV APSA, or (iii) the termination of the IMFS BSA pursuant to
Section 1.6(d) of the IMFS BSA.
“New Agreements” shall have the meaning set forth in Section 2.6 of this
Agreement.

A-6

--------------------------------------------------------------------------------



“Omnibus Agreement” means that certain Omnibus Agreement dated as of February
27, 2007, by and between Micron and Intel.
“Order” shall have the meaning set forth in Section 5.2(A) of this Agreement.
“Party” means Intel, Intel Singapore, Micron, Micron Singapore, IMFT or IMFS
individually, and “Parties” means Intel, Intel Singapore, Micron, Micron
Singapore, IMFT and IMFS collectively.
“Person” or “Persons” means any natural person and any corporation, firm,
partnership, trust, estate, limited liability company or other entity resulting
from any form of association.
“Post-Closing Adjustment” shall have the meaning set forth in the MTV APSA
attached as Exhibit DD to the 2012 Master Agreement Exhibit Letter.
“Post-Closing Benefits” shall have the meaning set forth in Section 4.13(A).
“Products” shall have the meaning set forth in the Supply Agreements.
“Senior Unsecured Note” means that certain Senior Unsecured Promissory Note made
by Micron in the initial principal amount of $65,000,000 that shall be issued to
Intel at the Closing, in substantially the form attached as Exhibit V to the
2012 Master Agreement Exhibit Letter.
“Sharing Interest” shall have the meaning set forth in the IMFT Agreement or
IMFS Agreement, as applicable. For the avoidance of doubt, the relevant Parties’
Sharing Interests as of the date of this Agreement are as follows: (i) with
respect to IMFT, **** for Intel and **** for Micron; and (ii) with respect to
IMFS, **** for Intel Singapore and **** for Micron Singapore.
****
****
**** shall have the meaning set forth in **** of this Agreement.
“Statement of Work” shall have the meaning set forth in the Designated
Technology Joint Development Program Agreement.
“Supply Agreements” means that certain Supply Agreement dated as of February 27,
2007, by and between Intel Singapore and IMFS, that certain Supply Agreement
dated as of February 27, 2007, by and between Micron Singapore and IMFS, that
certain Supply Agreement dated as of January 6, 2006, by and between Micron and
IMFT, and that certain Supply Agreement, dated as of January 6, 2006, by and
between Intel and IMFT.
“Taxes” means any federal, state, local or foreign net income, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, service,
service use, withholding, payroll, employment, excise, severance, stamp, good
and services, occupation, premium, property, customs,

A-7

--------------------------------------------------------------------------------



duties or other type of fiscal levy and all other taxes, governmental fees,
registration fees, assessments or charges of any kind whatsoever, together with
any interest and penalties, additions to tax or additional amounts imposed or
assessed with respect thereto.
“Termination Agreements” shall have the meaning set forth in Section 2.2 of this
Agreement.
“Third Party Claim” means any claim, demand, lawsuit, complaint, cross-complaint
or counter-complaint, arbitration, opposition, cancellation proceeding, or other
legal or arbitral proceeding of any nature, brought in any court, tribunal or
judicial forum anywhere in the world, regardless of the manner in which such
proceeding is captioned or styled brought by any Person, other than Intel or
Micron or any of their subsidiaries or their officers, directors, employees or
agents (in their capacities as such).
“Works” shall have the meaning set forth in Section 4.9(B) of this Agreement.



A-8